Case 2:

  

+
in
a

 

JS-44 (Rev. 0919)

The J8 44 civil cover sheet god the information comained herein neither replace nor sup
provided by locaf rules ofcourt. This form, approved by the Judicial Conference of the

parpose oF i initiating the civil dacke! sheet, éSE£ INSTRUCTIONS ON NENT PAGE OF THIS FORM)

CIVIL COVER SHEET

piem ment ihe filtag aud service of pleadings or other papers as required by taw, excepl ag
inited States in

20;,cv-00398-TJS Document 1 Filed 01/22/20 Page 1 of 99

90 398!

ptember L974, is requised for the use of the Clerk of Court for the

 

kGhes Sera sup, Inc., a/k/a Southeast Diesel Co

corporation

   
 

Qh) County of Residence of First Listed Plaindf’ Mi

n-Bade, FL.
fEXCEPT IN LS. PLAINTIFF C46ES)

   
  

fe Attomeys (Firm Name, Address, and Telephone Ni

BUCHANAN INGERSOLL & ROONEY PC, Matthew T. Corso (PA Bar IB
73447), Michael W. Bootier, {PA Bar ID 201639); 50 S. 16th St, Ste
3200; (215) 665-8700

REDANTS a Delaware Corporation

ob

 
 
  
      
 

County of Residence of First Listed Defendant
(INOS PLAINTIFF CASE ONLY)

NOTE: IN LAND CONDEMNATION CASES, WSF. THE LOCATION OF
THE TRACY OF LAND INVOLVED,
Attorneys pif Known}

COZEN O'CONNOR, PC; Gregory J. Star (Pa. 1D 89389), isaac A.
Binkovilz (Pa, 1D 322766), 1650 Market St, Ste 2800; 215-

  
  

 

Ii, BASIS OF FURISDICTION itace an "X" ja One Bor Oni?

G1 U.S. Gevermment

Plain?

3 Fidderal Question
{14.5. Government Not # Party)

G2 US. Goverament
Defendont

4 Dibersity
Hadicate Cithzenship of Parties in fer FH}

 

  
 

     

in One ax i

     

  
  

OC 110 tnsurasce PERSONAL INJURY PERSONAL INJURY

CF 126 Marine 1 310 Airplane (2 365 Persenul Injury -
2 130 Miller Act 485 Airplane Product Product Liability
O 140 Negotiable Insirament pBiability O1 367 Healeh Care’
TF 130 Recovery of Overpayment 103 320 Assault, Libel & Pharmaceuticul
& Enforcement of Judgment Slander Personat Injury
G 1St Medicare Act G 330 Federal Emplayers' Product Liability
G 152 Recovery of Defaulted Linbitity O 368 Asbestos Personal
Suatent Loans G 340 Mazine Injury Product
{Excludes Veterans) G 345 Marine Product Lintsility

TH. CITEZENSHIP OF PRINCIPAL PARTIES jPiace o
Citizen of This Stase
Citizen of Apother State

Citizen or Subject af a
Foreipn Country Oy

1 625 os Den Related Si Seizue

#2 680 Other

 

          
           
  
   
  
  
  
 

  

A" in One Box for Plan

¢ Box for Defendant}

PTF DEF
oa m4

(For Diversity Cases Only)

    
 

am 2 o5

EE chi ‘cra Motare of Suit Code D

   

       

158 7 374 False Claims Act

3 376 Onl Tam (31 USC
3719)

& 400 State Reappectiontnent

27 410 Antinust

i 430 Banks and Honking

0 450 Commerce

OF 460 Deportation

& 470 Racketcer Influenced and
Cormupt Organizations

3 422 Aopen! 2 24 re
OF 425 Wahdrwal
28 USC LAT

of Property 21) USC 88t

 
   

5 #20 rn
830 Patent

ial
New Drug ped

OF 535 Pateat - Abbrev:
cT 840 Tredemark

 

PERSONAL FROPERTY £2:
70 Other Fraud ot
Q1 Truth in Lending
7 38 Other Personal
Property Dawsage
$M 385 Propeny Damage
Hrxinet Liability

BAER PETERS
sry Beas Corpus:

3 £435 Recovery of Cherpayment
of Vetarun’s Renefits

] $60 Stockholders’ Suis

Gl $90 Other Contract

@ 395 Contract Product Liability

44 196 Franchise

Liability
0) 350 Motor Vehicle
0 355 Motor Vehielg’
Product Lialftiry
0 46 Other Persgial

  
  
   
    
  
    
   
   
 

  

REAR PROPER
07 230 Land Condemnation

 
   

 

 

 

 

f} 720 Lahoe/Managenent

7) 740 Railway Labor Act
CF 75} Farsily and Medical

24 790 Other Labor Litigation
0 791 Employee Retirement

 

27 480 Consumer Credit
(23 USC 1681 of 1692)

C1 485 Telephone Consumer
Protection Act

9 490 CableSat TY

9 850 SecuriliewCommmadition!
Exchange

© $90 Oder Statutory Actions

“40 89} Agriculeund Acts

27 493 Environmental Mattera

CBOE TAL SECURYTY
O86 HEA (J395)
CF 862 Bleck Lung (923)
C1 863 DIWCIOH Ww (405(2))
CF $64 SS1D Tide XVIE
oF 863 RSI (405(u))

0 Fair Labor Standards
Act

Relations

‘Leave Act

 

& 870 Taxes (U.S, Pinintiff

 

 

 

£9 220 Foreclosure O 44i Voting 9 463 Aken Detainee inveme Security Act or Defendant} 27 895 Ereedom of Information
O 230 Rent Leate & Ejectment G 442 Empioymesl O SiG Motiogs tu Vacate O 871 IRS—-Third Party Act
OF 246 Torts te Land 1 443 Housing! Sentence 26 USC 7609 CF 894 Arbitration
27 345 Tort Product Linbilisy Accommodarigns 2) 330 General oF 899 Administrative Procedure
0 290 All Gther Real Propesty Amer. wi/Disabtiijies »}C? 535 Qeath Penalty Pf ActfReview or Appeal of
ployment ° CHiter: 7 462 Naturalization Application Agency Decision
CO 446 Amer. wiDisabitities -(0 $40 Mandamus & Other 0 465 Other Immigration “I 950 Constitutiauality of
her O 450 Civil Rights Asiions State Statstes
CF 448 Ialucation 33 585 Prison Condition
O 460 Civil Detainee ~
- Conditions oF
Confinement
¥. ORDTGIN (rtace ds “N" in Onadtox Ondy}
1 Original @&2 Remoyod from O 3 > Remanded from Cid Remstated or £1 5 Transferred from 9 6 Multidistrict C18 Maultidistrict
Proceeding State four Appellate Court Reopened Another District Litigation - Litigation -
fspecify) DS ESTE Direct File

 

Cite the U.S. Civil Statute wader which
26 U.S.C. §§4332, 1441, 1446,

Brief deseription of cause

VE CAUSE OF ACTION

 

you are f are filin: gee he js states wales diversity):
:

Alleged negligence 3 ‘and ~eaninnetn arising out of a non-party's installatigg af Defendbrt's soavare

LIN

 

 

 

VEL REQUESTED Fi CHECK IF THIS IS AG ACTION DEMAND 5 CHECK YES oaly if demanded in fomplaint:
COMPLAINT: UNDER RULES F.eCy.P, 2,000,000,00 JURY DEM. Wres } No
Vill. RELATED CASE(S) | . (
IF ANY (See munuctions}> ‘upge Unassigned, appeal to 11th Circuit ©. A. DOCKET NUMBER <1) 19-4 palclbe MUS. 1 441th Gir.)

 

 

 

 

  

DATE SIGNATURE OF ATTORNEY
oulzva020 _eaae Binkovte Reel yaR 22 2020
FOR OFFICE Usk ONLY

RECEIPT AMOUNT APPLYING [FP JLIDGE MMAG. JUDGE

 

  

 

 

 
 
  

Case 2:20-cv-00398-TJS Document 1 Filed 01/22/20 Page 2 of 99

 

menting i

aarp on rene DESIGNATION FORM B
oF prG se platntiff ta indicate the category of the case for the purpose of assignment to the ate calendar)”

Address of Pint? 5 820 Now, S474 Avenue a Men, FL 331G€@
Address of Defendant: 3999 (ese CWester file _ Neeviinesa Squat re PN A073,
Place of Accident, Incident or Transaction: A Ivdhe Citak fen OS Meru. aA

 

 

RELATED CASE, IF ANY:

Case Number: [G-1 3 CTA-J __ Judge: Una ssyy root (Ilr Cie Date Terminated: CY ip .
> Pees {

 

Civil cases are deemed related when Yes is answered to any of the following questions: a

tL.  Isthis case related to property included in an earlier numbered suit pending or within one year Yes [| No <
préviously termitiated action in this court?

2. Does this case involve the same issue of fact or grow out of the sume: transaction as a prior suit Yes [| nox]
pending or within one year previously terminated action in this court?

3, Does this case invalve the validity or infringement of a patent already in suit or any earlicr Yes [ | No bq
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil righis Yes [| Noa SM
ease fed by the same individial?

 

I certify that, to my knowledge, the within case [1 is // oy not related to any case now pending or within one year previously terminated action in

this court except as noted above. r 5 ;
DATE: ka N22, Azo Kedar Mle) R 3 AX CG

Attothep-at-Lavw f Pro Se Plaintiff Attorney LD, # fif applicable)

 

 

CIVHL: (Place a ¥ in one category only}

 

A Federal Question Cases: B. Diversity Jurisdiction Cuses:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts [CF] 1. Insurance Contract and Other Contracts
Cl 2 FELLA [] 2, Airplane Personal Injury
LL] 3. Jones Act-Personal Injury i} 3. Assault, Defamation
Ei 4. Antitruse ([] 4. Marine Personal injury
H 5. Patent F] 3. Motor Vehicle Personal Injury

6. Labor-Management Relations f] 6. Other Personal Injury (Please specify): __
LC] 7. Civil Rights 7. Products Liability
C] 8. Habeas Corpus 8 Products Liability — Ashestos

9, Securities Act(s) Cases . 9. AH other Diversity Cases 6 , ‘a .
H [0, Social Security Review Cases (Please specify): ’ LEASE ESL &, we DUM EES. vB
CJ 311. All other Federal Question Cases .

(Please specify}:

 

: ; . UNITED STATES DISTRICT COURT — :
; : ‘ FOR@HE EASTERN DISTRICT OF PENNSYLVANIA —_
. é

any

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remoye the case fram eligibility for arbitration.)

Taawe 8
1 Keak € inkoy ite , counsel of record or pra se plaintiff, do hereby certify:

ursuant to Local Civil Rule 33.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

vare:_AIN-98 Ps DOW (| wor Gu as) AOL

Attorney-at-Law f Pro Se Plaintifl dntorney LD. ap applicable)

 

NOTE: A trial de nove will be a trial by jury only if there has been compliance with F.R-C.P. 38,

 

 

Civ BOY (S018)

JAN 22 2020

 
 

Case 2:20-cv-00398-TJS Document 1 Filed 01/22/20 Page 3 of 99

  

© INTHE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Sen theasr Poulee Goud aes CIVIL ACTION
; r1 et HreSel Corp, : Oy DA :
aici Sox OS Pr 20 398.
SAP Amend, The, NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C, § 2241 through § 2255. ( }

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. C )

(c} Special Management — Cases that do not fall into tracks (a) through {(d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) { =
(f) Standard Management - Cases that do not fall into any one of the other tracks. )
23/202 0 Tsaae Binkevit SAP Amenex Tie.
Date Attorney-at-law Attorney for .
AIS OS 550@ AIS Foi au33 TBIMKOVITZGCRRENLOM
Telephone FAX Number E-Mail Address

(Ciy, 660) 10/02

JAN 22 2020

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 4 of 99

4
a

  

ae \Y UNITED STATES DISTRICT COURT
~, FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

’ SOUTHEAST POWER GROUP, INC.,
a/k/a SOUTHEAST DIESEL CORP.,

a Florida corporation. ‘ “a
Case No. 2 0 3 9 8

Plaintiff,
v. JURY TRIAL DEMANDED

SAP America, Inc., a Delaware corporation,

Defendant.

DEFENDANT SAP AMERICA, INC.’S NOTICE OF REMOVAL
WITH INCORPORATED MEMORANDUM OF LAW

Defendant/Petitioner, SAP America, Inc. (“SAP”), by and through its undersigned counsel
and pursuant to 28 U.S.C. §§1332, 1441, 1446, Fed. R. Civ. P. 81(c), respectfully petitions this
Court for removal of the above-captioned action from the Court of Common Pleas of Philadelphia
County, to the United States District Court for the Eastern District of Pennsylvania, Philadelphia
Division [Exhibit 1: Notice to Defend and Complaint against SAP]. In support thereof, SAP states
as follows:

1. On December 30, 2019, Plaintiff filed its state court Complaint styled Southeast Power
Group, Inc. a/k/a Southeast Diesel Corp. v. SAP America, Inc., Case No.: 191203902 in the Court
of Common Pleas for Philadelphia County, Pennsylvania alleging counts against SAP arising out
of the installation of certain software to and for Plaintiff by a non-party, Vision 33, Inc.

2. SAP received the Complaint when it was filed on the docket on December 31, 2019,
[Exhibit 1}.

3, Plaintiff is a resident of Miami-Dade County, Florida, and deemed a citizen of the State

of Florida. [Exhibit 1].

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 5 of 99

4, Defendant SAP America is a corporation organized under the laws of the State of
Delaware with its primary place of business in the Commonwealth of Pennsylvania. SAP is a
citizen and of Delaware and of Pennsylvania. [Exhibit 2: Extracts from public records of Delaware,
Pennsylvania, and Hoovers regarding the citizenship of SAP].

5. SAP’s Removal Petition has been filed within thirty days after SAP received Plaintiff's
Summons and Complaint [Exhibit 1].

6. Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §1446 as
the state court action originated in Philadelphia County.

7, Pursuant to 28 U.S.C. §1446 (a), the docket sheet in the state court action is attached
hereto as Exhibit 3. No documents have been filed on the docket other than the Notice to Defend
and Complaint attached as Exhibit 1 hereto.

8. SAP has filed the removal fee contemporancously with the filing of this Notice of
Removal.

9. Pursuant to 28 U.S.C. § 1446 (d), SAP has given written notice of the removal of the
state court action to Plaintiff's counsel and will file a Notice of Filing of Notice of Removal with
the Philadelphia Court of Common Pleas. A true and correct copy of the form of this notice is

attached hereto as Exhibit 4.

MEMORANDUM OF LAW
Removal of this action is based on diversity jurisdiction pursuant to 28 U.S.C. §1332, as
complete diversity exists between the parties and the amount in controversy exceeds the statutorily
mandated threshold requirement of $75,000.00. Accordingly, this action may be removed to this
Court pursuant to 28 U.S.C. §1441 (a) and (b). 28 U.S.C. §1441(a) states: “any civil action brought
in a state court in which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United States for the district
2

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 6 of 99

and division embracing the place where such action is pending.” A defendant seeking removal to
federal court must demonstrate that the district court has original jurisdiction of the action pending
in state court. Johnson v. SmithKline Beecham Corp., 724 F.3d 337, 346 d Cir. 2013).

The burden is on the party requesting removal to federal court to show that it has met all
of the applicable statutory requirements. Abels v. State Farm Fire Cas. Co., 770 F.2d 26, 29 Gd
Cir, 1985). A defendant may introduce its own affidavits, declarations or other documentation to
meet its burden. See, e.g., USX Corp. v. Adriatic Insurance, 345 F.3d 190, 206 n.12 (3d Cir.
2003). In this Notice of Removal, Defendant has met its burden and has fully complied with the
statutory requirements for removal of the case to federal court.

Diversity jurisdiction exists pursuant to 28 U.S.C. §1332, where there is complete diversity
among the parties. Strawbridge v. Curtis, 7 U.S. 267 (1806). As indicated above, Plaintiff is a
citizen of Miami-Dade County, Florida. Defendant SAP is a foreign corporation incorporated in
the State of Delaware with its principal place of business in the United States in Pennsylvania.
Therefore, this is an action between citizens of different states.

In conjunction with diversity of citizenship, this action is removable to federal court since
the amount in controversy exceeds the statutorily mandated threshold requirement of $75,000.00.
Plaintiff alleges damages “in excess of Two Million Dollars ($2,000,000)[.]” Defendant has
satisfied the burden for removal to federal court.

Defendant’s Removal Petition is filed herein within thirty days of its receipt of Plaintiff's
Summons and Complaint. Defendant SAP (citizen of Pennsylvania and Delaware) is diverse from
Plaintiff Southeast Power Group, Inc., f/k/a Southeast Diesel Corp. (citizen of Florida), and the
amount in controversy is in excess of $75,000.00. In accordance with 28 U.S.C. §§1332, 1441,

1446 (b)(3), removal is timely and proper.

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 7 of 99

CONCLUSION
This action is removable to federal court pursuant to 28 U.S.C. §1332 since there is diversity
of citizenship between the parties and the amount in controversy exceeds the statutorily mandated
threshold requirement of $75,000.00, SAP’s removal is timely filed pursuant to 28 U.S.C. $1446.
SAP has met its jurisdictional burden, and the District Court has original jurisdiction of this action.
WHEREFORE, Defendant/Petitioner, SAP America, Inc. respectfully requests this action
now pending against it in the Court of Common Pleas for Philadelphia County, Pennsylvania be
removed to this Honorable Court, and that the Court assume full jurisdiction over the cause herein

as provided by law, and grant such further relief as this Court deems just and appropriate.

 
 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 8 of 99

Date: Jaruary 21, 2020 Respectfully submitted,

By: snus pannel ICO key AD

Gregory J. Star (Pa. ID 89389)
Isaac A, Binkovitz (Pa. ID 322766)
COZEN O'CONNOR, P.C.

1650 Market Street, Suite 2800
Philadelphia, PA 19103

T: 215-665-5506

F: 215-701-2433

gstari@icozen.com
ibinkovitz@ecozen.com

 

Counsel for Defendant/Petitioner, SAP America,
Ine.

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 9 of 99

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on January 21, 2020, I served the foregoing document on all
counsel of record or pro se parties identified below via CM/ECF or in the manner otherwise
specified:

Michael W. Bootier, Esq.
Maithew T. Corso, Esq,
Lauren E. Pezor, Esq.
Email: matthew.corsa@bipe.com
michael. bootier@bipc.com
mauren. pexar@bipe. com
BUCHANAN INGERSOLL & ROONEY PC
Two Liberty Place
50 S. 16" Street, Suite 3200
Philadelphia, PA 19102
Telephone: (215) 665-8700
Facsimile: (215) 665-8760

Peter M. Feaman, Esq.

Email: service@ifeamaniaw.com

mkoskey@ifeamanlaw.com
PETER M. FEAMAN, P.A.

3695 Boynton Beach Blvd., Suite 9
Boynton Beach, FL 33436
Telephone No. (561) 734-5552
Facsimile No, (561) 743-5554

Counsel for Plaintiff, Southeast Power Group, Inc., a/k/a Southeast Diesel Corp.
Via CM/ECF

 

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 10 of 99

EXHIBIT 1

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

Court of Common Pleas of Philadelphia County
Trial Division

Civil Cover Sheet

Page 11 of 99

 

 

PLAINTIFF'S NAME
SOUTHEAST POWER GROUP,
DIESEL CORP.

INC., ALIAS:

SOUTHEAST

DEFENDANT'S NAME
SAP AMERICA,

INC.

 

PLAINTIFF'S ADDRESS
O N.W. 84TH AVENUE

MIAMI FL 33166

DEFENDANT'S ADDRESS
3999 WEST CHESTER PIKE

NEWTOWN SQUARE PA 19073

 

PLAINTIFF'S NAME

DEFENDANT'S NAME

 

PLAINTIFF'S ADDRESS

DEFENDANT'S ADDRESS

 

PLAINTIFF'S NAME

DEFENDANT'S NAME

 

PLAINTIFF'S ADDRESS

DEFENDANTS ADDRESS

 

 

TOTAL NUMBER OF DEFENDANTS

1

TOTAL NUMBER OF PLAINTIFFS

1

 

  
  

 

 

 

AMOUNT IN CONTROVERSY COURT PROGRAMS:
O (1 Arbitration
$50,000.00 or less fd Jury
Gd More than $50,000.00 oO Non-Jury,
CI] other: =

 

 

CASE TYPE AND CODE
2L - LIBEL, SLANDER, MISREPRESEN

 

  

 
  
 
  
 
 

J Settlement
oO Minors
C1 wip/survivel

Minor Court Appeal
Statutory Appeals

 

 

 

STATUTORY BASIS FOR CAUSE OF ACTION

 

 

 

 

 

 

 

 

 

 

 

RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER} FLED IS CASE SUBJECT TO
PRO PHOTHY COORDINATION ORDER?
: YES NO
DEC 30 2019
M. BRYANT

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: SOUTHEAST POWER GROUP, INC.
Papers may be served at the address set forth below.
NAME OF PLAINTIFF'S/PETITIONER’S/APPELLANT'S ATTORNEY ADDRESS

MICHAEL W. BOCTIER BUCHANAN INGERSOLL & ROONEY PC

TWO LIBERTY PLACE
PHONE NUMBER FAX NUMBER 50 S. 16TH STREET, STE 3200
(215) 665-3933 (215) 665-8760 PHILADELPHIA PA 19103

SUPREME COURT IDENTIFICATION NO. E-MAIL ADDRESS

201639 michael.bootier@bipc,com
SIGNATURE OF FILING ATTORNEY OR PARTY OATE SUBMITTED

MICHAEL BOOTIER Monday, December 30, 2019, 02:09 pm

 

 

FINAL COPY (Approved by the Prothonotary Clerk}

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 12 of 99

THIS IS NOT AN ARBITRATION MATE
AN ASSESSMENT OF DAMAGES HEARI

Office i OE
REQUESTED. 30 be

 
   
  

‘

BUCHANAN INGERSOLL & ROONEY PC Attorneys for Plaintif7
Matthew T. Corso, Esquire (PA Bar LD 73447)

Michael W. Bootier, Esquire (PA Bar ID 201639)

Lauren E, Pezor, Esquire (PA Bar ID 323117)

Two Liberty Place

50 S. 16" Street, Suite 3200

Philadelphia, PA 19102

Telephone: (215) 665-8700

Facsimile: (215) 665-8760

E-mail: matthew.corso@bipc.com
michael.bootier@bipc.com
lauren,pezor@bipe.com

 

SOUTHEAST POWER GROUP, INC., a/k/a COURT OF COMMON PLEAS
SOUTHEAST DIESEL CORP., PHILADELPHIA COUNTY
a Florida Corporation, PENNSYLVANIA

5820 N.W. 84th Ave.
Miami, FL 33166

Plaintiff,
Vv.
SAP America, Inc., a Delaware Corporation
3999 West Chester Pike
Newtown Square, PA 19073

Defendant.

 

December Term, 2019

No.

JURY TRIAL DEMANDED

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 13 of 99

NOTICE TO DEFEND

 

 

“NOTICE

"You Tine bent setd in court $f yeu swish fo defend agsinat the claims sel forth in the following pages,
oa mt take szfion within swenty (25) dey eller this complaint end aplive sce strved, by catering a valtten
Bypeereece prrsonally or by an alterney 2nd filing ha writing with the cos your defenses ve objections tothe
elaine 528 forth agetart jou, ‘fou are weaned that Lf you Jel coda so the cess may peoceed ethan you sad a
jedyoment may be entered against you by die cowl withoul further notice fot eny rmamay elslined in the
tardpisied or Fer aay ether clei or relied cequested by the Pleinif— Yau may foe monsy ar property o¢ other
Tights inepartent t9 yu9.
"YOU SHOULD TAKE THIS PAPER 73 YOUR LAWYER ATONCE IF YOU DO MOTHAVE ALAWYER

OR CANHOT AFFORD ONE, GD 7G OR TELEPHONE THE OFFICE Sit FORTHE BELOW 10 FIND OUT
WHERE YOU CAN GET LEGAL HELP.

“AMISO

"Le haa demendeda on com, Si usted quime defiedense cori las
demands norabendns 00 tes pésinas sigcentan, tisme velore (20) lies, a purtir de recibir este demande y ta
govifiediin pera catabher persansiinente o poe ua abepads wme pampacccancia escila y techie para
emiabler co fe cas en foteas eaerile ace defensat y objeckoats b les demanitec onaia usted Sta usisido
que si uded na se deficed:, of caso potds contlnwar wa usted y la certs puede inexpeer un jusio ona
ave Gh peevio avo pare ecmseged of deer demandada en el pleiio o pata ecemeevit colgules aba
dereanda o dlivio acbeitedss por al demandawe. Usted pordt perder divera o progeclad u otvar dervhos
inpecetes para uslod

USTED DESE LLEVAR E578 DOCUMENTO ASU ABOGADO INMEDIATAMENTE, 51
USTED WO TENE ABCHIADO (0 NO THERE SNERG SUPICIENTE PARA PARGAR A UW

ABOGADO), VAYA EN PERSONA O LLAME 708 TELEFOND LA OFICINA NOMORABA
ABAIO PARA AVERIGUAR DONDE SE PUEDE CONSEGUIR ASSISTENCIA LEGAL ESTA
LEDE PROPORCIONARLE CRM ACION SOARE CONTRATAR

      
     

  
 

     

_SUPSTED [O-TENG DINERO SUFICUNTE PARA PAGAR A ipl ABQGADO, YSTA
GFICIYA PLIEDE PROPORCIONARLE INFORMACION SOBRE AGENCTAS QUE OFRECEN
SEBNICKIS LEGALES A PERSOWAS QUE CUMPLEN LOS REDUISITOS PARA LIN
[IGNORARIO RETHICHO D.NINCUN HONOR ARIO,

ASSOCIACION DE £LICEHDLADOS DE FILADELFIA

SERVICO DE REEERENCA & INFORMACION LEQAL

Ong Reading Center

Filedetile, Peansyleatéa [8)07

Folefaner (215) TOP

PHILADELPIILA BAR ASSOCIATION

LASAY'ER REFERRAL acd INFORMATION SERVICE
One Rewding Caster

Philadelphia, Permsylvenie 19507

{21S} 254 470"

 

 

 

 

COMPLAINT
COMES NOW Plaintiff, SOUTHEAST POWER GROUP, INC., f/k/a SOUTHEAST
DIESEL CORP. (“Plaintiff’ or “SOUTHEAST”) by and through its undersigned counsel, and sues
SAP AMERICA, INC. (“SAP”) and states as follows:
1. SOUTHEAST is a Florida corporation with its principal place of business located

in Miami-Dade County, Florida.

2. SAP is a Delaware corporation registered to do business in the State of
Pennsylvania.
3. At all relevant times hereto, SAP acted by and through its partners, joint venturers,

agents, servants, employees, and/or ostensible agents, all of whom were acting under the control
of SAP during the course and cope of their employment, authority, and/or apparent authority.

4, Venue is proper in the Court of Common Pleas, Philadelphia County in accordance
with Pennsylvania Rule of Civil Procedure 2179 insofar as Defendant regularly conducts business
in Philadelphia County.

5. Plaintiff, SOUTHEAST is the manufacturer and distributor of diesel and gasoline

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 14 of 99

powered generators, pump sets and the various component parts necessary to repair and maintain
the generators sold to customers. SOUTHEAST has offices located in Miami, Florida; Sebring,
Florida; Jacksonville, Florida; Atlanta, Georgia; and Greenville, Ohio,

6. SOUTHEAST wholly owns four subsidiaries: Tradewinds Power Corp., Perkins
Power Corp., Stateline Power Corp., and DT Power Corp.

7. The components necessary for SOUTHEAST to effectively conduct and manage
its business affairs include general ledger, accounts receivable, accounts payable, sales order
management, parts management, production, service and inventory management.

8. It is essential that accurate data be integrated into and accurately shared among all
business components so that SOUTHEAST, directly or through its subsidiaries, can timely and
accurately generate, without limitation, customer orders, invoices, work orders, accounts
receivable and accounts payable reports, inventory reports and all other necessary accounting
financial reports, such as profit and loss statements, general ledger reports, and balance and trial
balance sheets.

9. In 2014, SOUTHEAST determined that it needed to upgrade, enhance and integrate
its various business functions to better facilitate the sharing of data and information throughout the
many business components and locations vital to the operation of its business. As such,
SOUTHEAST began the process of investigating and identifying a software vendor which could
effectively meet these complex integration needs.

10. SOUTHEAST learned of the SAP “Business One Enterprise Resource Planning”
(or “Business One”) software product. “Enterprise Resource Planning” is the integrated
management of core business processes, often in real time and mediated by software and
technology. It involves a suite of integrated software applications that a business organization can
use to collect, store, manage, and interpret data from various business activities and locations.

3

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 15 of 99

11. | SOUTHEAST believed the SAP Business One product, as represented by SAP,
could meet its business integration software needs. The SAP website, for instance, represents that
Business One was designed for all “small and midsize company’s needs” and promotes the
integration of various business activities which SOUTHEAST needed. See SAP website excerpt,
Exhibit “1” attached hereto.

12. SOUTHEAST contacted SAP and inquired about the Business One product. SAP
specifically recommended that SOUTHEAST engage VISION 33, one of SAP’s “gold partners,”
to perform the installation of SAP’s Business One software.

13. SAP represents on its website that:

SAP partners play a key role in helping organizations just like yours succeed. Every

day the experts at our partners help customers of all sizes-across all industries-

transform and run their businesses simply. They can help you identify, buy, build,

implement, service, support and run the SAP solution that best fits pour unique needs.

Working with an SAP partner is the smart and simple choice.

See excerpt from SAP website, Exhibit “2” attached hereto.

14. Clearly SAP holds out its “partners,” including VISION 33, as experts in the
installation of the Business One and related products.

15. On August 21, 2014 VISION 33, pursuant to the recommendation of SAP, entered
into a Professional Services Agreement (the “Contract”) with SOUTHEAST for the installation of
SAP Business One software. A copy of the Contract is attached as Exhibit “3.” It was represented
by VISION 33 representatives at the time that the Business One software would operate effectively
on the in-house computer servers recommended by VISION 33 and installed by SOUTHEAST at
its headquarters in Miami.

16. On the same date, August 21, 2014, SAP and SOUTHEAST executed the SAP
Business One Software License Agreement (the “License Agreement”). A copy of the License

Agreement is attached hereto as Exhibit “4.” The License Agreement contains an express

4

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 16 of 99

warranty with respect to the performance of the Business One software.

17. Typically, an installation of this software such as Business One takes six (6) to
twelve (12) months.

18. The installation of Business One by VISION 33 took over four and a half years,
and remedial action is ongoing. During the course of the installation, the VISION 33 technical
team assigned to install Business One changed to a new installation team three times.

19. After over three years of preparation, Business One was scheduled to “go live” on
January 2, 2018. At that time, SOUTHEAST’s existing software system would be converted to
Business One, which would thereafter control all of SOUTHEAST’s integrated business systems.

20. When Business One went live on January 2, 2018 it was a total failure. More
specifically, the following business functions that are critical to the entire operation of
SOUTHEAST’s business operations were not functional, continued to be non-functional for
months, and some are not yet functional. The most serious of these malfunctions are:

a. SOUTHEAST built a comprehensive database over the years in its old
system known as TAKE STOCK, but when the database was transferred
from TAKE STOCK to SAP, a considerable amount of data was corrupted
or lost;

b. Over many years SOUTHEAST prepared and housed data representing the
engineering plans for all the products manufactured by SOUTHEAST,
known as Build of Materials, or BOMs. Numerous BOMs were lost in the
transfer from TAKE STOCK to SAP.

c. Prices for parts and items in production were inaccurately transferred from
TAKE STOCK to SAP;

d. Part numbers for items in production were either missing or were incorrect

5
Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 17 of 99

following the data transfer to SAP;

e. The SAP system could not generate accurate customer invoices, and in
some cases could not generate customer invoices altogether;

f. The system could not generate basic financial statements, such as balance
sheets and profit and loss statements;

g. The system could not generate reliable statements for accounts receivable
and accounts payable.

21. The gystem’s complete and total malfunction resulted in major problems in the
operation of SOUTHEAST’s business. Most egregiously, SOUTHEAST incurred, without
limitation, the following severe adverse consequences:

a. Production of product was greatly delayed due to the lost BOMs and many labor
hours were spent rebuilding the lost BOMs;

b. The loss of the BOMs resulted in delays as long as 20-30 weeks for customer product
deliveries, and SOUTHEAST lost its ability to correctly quote prices to customers,
which cost the Company significant revenue from lost future sales;

c. Many labor hours were spent correcting the pricing data as much of it had to be
manually entered into the SAP system,

d. Customer invoices could not be generated which resulted in the obvious loss of
customer business and loss or delay in the collection of valuable revenue;

e. Basic financial statements could not be generated which caused SOUTHEAST to
technically default on loan obligations that required SOUTHEAST to submit such
financial statements to its lender on a monthly basis.

f. The corruption of data during the transfer meant accounts payable statements could
not be generated, which resulted in a number of vendors not receiving timely

6

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 18 of 99

payment on their invoices, which in turn led some vendors to conclude that
SOUTHEAST was having cash flow problems.

g. The corruption of data during the transfer meant accounts receivable statements
could not be generated, which caused a delay in collection and adverse cash flow
issues.

22. VISION 33 attempted to remediate the massive problems in this failed installation,
but to no avail. As a consequence, VISION 33 was terminated, and a third party was retained to
fix the problems, all at great additional expense to SOUTHEAST.

COUNT I - NEGLIGENCE

23. SOUTHEAST restates the allegations set forth in paragraphs 1 through 22,
inclusive, as if fully reiterated herein.

24. SAP specifically recommended VISION 33 as the company that should be
entrusted to competently install the Business One and related software products.

25. In making such a recommendation, SAP knew or should have known that
SOUTHEAST would unquestionably rely on any recommendation made from SAP, the
manufacturer of the software, as to the best company to install its software product.

26, If SAP was going to recommend an installation company for its software, SAP had
a duty to recommend to SOUTHEAST a third party installation company that was competent to
install the Business One and related software products on the specific hardware and other systems
existing in the SOUTHEAST business environment at the SOUTHEAST business premises.

27. SAP breached this duty by recommending VISION 33 to install the Business One
software product when SAP knew or should have known that VISION 33 was not competent to
conduct such an installation in the SOUTHEAST business and technical environment.

As a direct and proximate cause of SAP’s negligence, SOUTHEAST incurred damages in that

7

Case [D: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 19 of 99

As a direct and proximate cause of SAP’s negligence, SOUTHEAST incurred damages in that
SOUTHEAST paid in excess of $1.8 million to VISION 33 to install a functional SAP Business
One software product that ultimately did not and does not work. SOUTHEAST continues to incur
additional expenses and fees and has retained a third party to attempt to remediate the inherent
problems with the Business One software. WHEREFORE, Plaintiff, SOUTHEAST POWER
GROUP, INC. prays for judgment against Defendant, SAP AMERICA, INC., for damages in
excess of Two Million Dollars ($2,000,000) including the consideration paid to VISION 33, INC.
for the failed installation, the licensing fees paid by SOUTHEAST for the three years that its
software product sat idie while its chosen installer failed to implement the software package, lost
profits and future profits, loss of goodwill, damage to Plaintiff's business reputation, additional
labor costs incurred, lost productivity, the fees paid to a third party installer in order to remediate
the failed software, Court costs, pre-judgment interest, and such other relief as the court deems
just and proper.
COUNT Ii - NEGLIGENT MISREPRESENTATION

28. SOUTHEAST restates the allegations set forth in paragraphs | through 27,
inclusive, as if fully reiterated herein.

29, SOUTHEAST entered into the Contract with VISION 33 for the installation of SAP
Business One software based on SAP’s expressed and/or implied representation(s) that VISION
33 was an expert in the installation of the Business One and related products.

30. SAP held out VISION 33 as a “gold partner” and an expert in the installation of
SAP Business One software and related products.

31. SAP failed to reasonably investigate whether VISION 33 had the requisite
qualifications, knowledge, skill, and/or expertise to timely install the Business One software.

32, SOUTHEAST justifiably relied on SAP’s negligent misrepresentation that VISION

8

Case [D: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 20 of 99

33. As a direct and proximate cause of SAP’s negligent misrepresentation,
SOUTHEAST incurred damages in that SOUTHEAST paid in excess of $1.8 million to VISION
33 to install a functional SAP Business One software product that ultimately did not and does not
work. SOUTHEAST continues to incur additional expenses and fees and has retained a third party
to attempt to remediate the inherent problems with the Business One software.
WHEREFORE, Plaintiff, SOUTHEAST POWER GROUP, INC. prays for judgment
against Defendant, SAP AMERICA, INC., for damages in excess of Two Million Dollars
($2,000,000) including the consideration paid to VISION 33, INC. for the failed installation, the
licensing fees paid by SOUTHEAST for the three years that its software product sat idle while its
chosen installer failed to implement the software package, lost profits and future profits, loss of
goodwill, damage to Plaintiff's business reputation, additional labor costs incurred, lost
productivity, the fees paid to a third party installer in order to remediate the failed software, Court
costs, pre-judgment interest, and such other relief as the court deems just and proper.
Respectfully submitted,

Dated: December 30, 2019 BUCHANAN INGERSOLL & ROONEY PC
By:_/s/ Michael W. Bootier
Matthew T. Corso, Esquire (PA Bar ID 73447)
Michael W. Bootier, Esquire (PA Bar ID 201639)
Lauren E. Pezor, Esquire (PA Bar ID 323117)
Attorneys for Plaintiff
OF COUNSEL:
PETER M. FEAMAN, P.A.
By:_/s/ Peter M, Feaman
Peter M. Feaman, Esquire (FL Bar No. 0260347)
1880 No. Congress Avenue, Suite 302
Boynton Beach, FL 33426
Telephone: (561) 734-5552
Facsimile: (561) 734-5554

9

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 21 of 99

VERIFICATION
1, Charles R. Weeks, hereby state that the facts above set forth are true and correct (or are
true and correct to the best of my knowledge, information and belief) and that | expect to be able
to prove the same at a hearing held in this matter. | understand that the statements herein are
made subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsificalion to

authorities).

 

Date: LA -Be- {9 £
Charles R. Weeks
Chief Financial Officer

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 22 of 99

CERTIFICATE OF COMPLIANCE
I, Michael W. Bootier, Esquire, hereby certify that this filing complies with the provisions
of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the

Appellate and Trial Courts that require filing confidential information and documents differently

than non-confidential information and documents.

By:___A/ Michael W. Bootier
Michael W. Bootier

Dated: December 30, 2019

12
Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 23 of 99

EXHIBIT |

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 24 of 99

 

SAP Business One designed for all your
small and midsize company’s needs

Affordable

tow total cost of ownership

Industry solutions

tailored to your needs

 

Comprehensive

28 lan xaS,

 

SAP Business One designed for all your
small and midsize company’s needs

 

 

   

 

 

Financial
management °

Sales and customer -
management

Purchasing and
inventory control

 

 

© Li

 

 

 

 

 

 

  

 

Production planning -

VU TUUELG Uc 1a a OLLEYVILIGS YYELEI
one ERP solution. Unite financial
operations with other processes
to speed transactions and
improve cash flow,

Learn more >

Business intelligence

Business intelligence

< >

Pvaeal (Ci I CIE SCS FD

and customer lifecycie efficiently.

Gain an integrated view of your
prospects and customers so yout
can better understand anc

meet their needs.

Learn niore +

Analytics and reporting

httns://www.sab.com/products/business-one. html

  

Analytics and reporting:

PAA COS GULL A Li 19a! The
inbound and outbound
shipments, inventory fevels, and
item focation. Run real-time
updates, valuations, availability,
and pricing impact reports.
Learn inore >

EXHIBIT

|

Case ID: 191203902
9/11/2018

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 25 of 99

EXHIBIT 2

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 26 of 99

Find Other Why W
Find an SAP Partner Apps Solutions Partne

 

Find an SAP partner

SAP partners play a key role in helping organizations just like yours succeed.
Every day the experts at our partners help customers of all sizes — acr--> 7"!
industries — transform and run their businesses simply. They can he
identify, buy, build, implement, service, support and run the SAP solutj Contact Us
best fits your unique needs. Working with an SAP partner is the smart and
simple choice.

search the SAP Partner Finder

SAP-qualified partner-package
solutions

EXHIBIT

ZL

hitps:/Avww.sap.com/partnedfind.himd

 

Case ID: 191203902

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 27 of 99

EXHIBIT 3

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 28 of 99

Vision33

Professional Services Agreement

EXHIBIT

 

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 29 of 99

AR Vision33 Professional Services Agreement

Vision33

THIS PROFESSIONAL SERVICES AGREEMENT made at Ihe City of Irvine,
in the State of California, USA
BETWEEN:

Vislon33 Inc. (Vision33)
(Herein after referred to as the “Consultant” of the one part)

AND:
_ SouthEast Diesel Corp.
(Herein after referred to as the "Client of the olber part)

Vistond3, Inc. | CORPORATE CONFIDENTIAL
Revisad: 35/2044 Page 2 of 6

Case ID; 191203902

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 30 of 99

AK Viston33 Profassional Servicas Agreement

Vision33
The Client may contract the Consultant to provide parlodic professional conauiting services and provide a
multitude of skill sets related to SAP@® Business Ong, SSP Add-on softwara, SDK development and

support, web enablement, and a variety of advanced training related to all of the above; par terms,
condillons and raies specified in this agreement.

Tha Consultant is one of North America's leading business managament software solution providars for
the small to mediurn sized enterpriee market (SMB). As a full service consuflancy practice, and
tleansed SAP® Gold Partner, the Consultant speclalizas in providing allants with tha SAP® Businass One
salution, The Consultant has deep and broad-based skills In SAP@ Business One functionality;
creating new functlonallty via SOK development, supporting SAP® certified Software Satution
Providers (SSPs), and wab developmanVenablement around the SAP® Business One Platform,
For these reasons the Consullant fs an excellant choice for partnering and providing a full range of
professional services fo the Cllent,

NOW THEREFORE, the Consultant and the Clisnt agrea as follows:

 

TERMS AND CONDITIONS

1.0 The Consultant agraas to provide professional services to the client per the rates described in this
Agreement. Services are supplied on a time and materials basis, Once this Agreement is signed,
the Agresment cannol ba changed unless both parlles agree to the changes by signing an
amendment to the Agreement.

2.0 Paymant, The Cllant agrees to pay the Consultant rales as specified in this Agreement as
follows:

2.1 Rates, The Clienl agrees to pay the Cansutant at the standard time and materiale rate of
$195/hour for all required professionel! services, excluding applicable taxes. This rate will
apply te both requiar and overiime hours worked,

24.t T&M = $105/hr

2.14.2 No Maintenance Agreement = $225/hr.

2.1.3 All rates ara in effect until the end of the current calendar yoar, Any subsequent
rate related changes will be subject to thirty (40) days’ notlce to the Cliant.

2.2 Travel, Travel Time fs billad from the consultant's location ta and from the olfant site. Traval

expenses will be billed al actual expenses Incurred, plus the milaage rate currantly in effect,
as published by the IRS.

2.3 Weekly Emall Summary — A waakly summary will be sent to the client showing professional
services, Including travel time, for the previous weak, {t will also show the remalning balance
of prepald blocks of hours,

2,4 Consultation/Tratning Cancellations — Twanty four hours cancallation notice |s raquired for
scheduled services, whether planned for onsite or remote professional services, Otherwise,
{he scheduled time and relalad expenses will be billed to the Cliant.

2.5 Payment. Time and materiala invologe are gent wagkly, dua within savan (7) days of receipt
of Invoice. Overdue Invoices are subject {0 Interact at 8 rate of two (2) percant! par month.

Vision33, inc, | CORPORATE CONFIDENTIAL
Flavisnd: 02/26/2014 Page 3 of 6

Case ID: 191203902

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 31 of 99

AR Vislon33 Professional Services Agreement

Vision33

2.6 Other, The deduction and remittance of Income Tax, Unemployment Insurance and/or other
government legistated programs for the Consultant's assigned personnel are the sole
responsibility of the Consultant,

3.0 Force Majeure. Nelther party shall be liable In damages or have the right to terminate this
Agreement for any delay or default in performing heraunder if such delay or defaull Is caused by
conditions of force majeure. In the event of any detay in performance of the work due to force
majeure, the time for performance shall be extended for a period equivalent fo the time lost by
reason of the force majeure, In this Agreement, force majeure means fire, flood, riots, acts of tha
enemy, acts of God, government action or any other cause reasonably bayond the cantrot of the
parties,

49 Relationship. tt is understood and agreed thal the relatlonship between the Citent and the
Consultant is that of two separate business entliles. Unioss otherwise authorized, each party shall
not be and shall not hofd itself or iis representatives out as being employass, servants, affiliates
of agents of the olhar parly for any purpose whalscever.

$0 Confidentiality. tt is agreed that neither the Cllent nor the Consultant wil, without the prior
written approval of the other parly, disclose to any third-party, any sensitive and/or proprislary
information acquired or oblained by the other party dusing the course of work under this
Agreement, Including, in particular, bul without limiting the generality of the foragoing, any
confidantial infarmation,

6.0 Ciient’s Premises, When the Consullant’s personnel are on the Client's site, the Client shall be
responsible for providing ils own equipment and work facilities necessary to perform the work
raquirad under this Agreament.

7.4  Terminatlon, With reasonable cause and upon the request or requirement of either the Gltent or
the Consultant, this Agreement may be canceled at any ime by serving ten (10) business days
written sotive, In the event (hat this Agraament Is canceled by the Client for any reason before iis
scheduled conclusion, the Cllant shalt be responsible for a payment to tha Consultant of actual
work performed to the date of any such cancellation.

6.0 Governance. This Agresment shall be governed by and construed In accordance with the laws
appliicable-ia-the-state of Galfornla_and shail be subjected to the axcivsive Jurisdiction of the
courts of the slate of California.

9.0 Non-solleiation. Neither the Cllent nor the Cansuttent shal:

A) Solicit for emptoyment or otherwiae offer to hina any employee of ihe other party or the
services of any such amployas; or

B) Employ of otherwise hire any employee of the other party or the services of any such
employee

40.0 Entire Agreament. This Agresmant supersedes all pravious agreaments, proposals and
docurnents between the pariles, This Agreement tegether wilh any further agreements,
carlifications, amendments, supplements and schadules referancing this Agrasment or expressly
made part hergof will constituls the entire Agreement between the parties and neither of tha
parties will be bound by any representation, warranty, promise, agreement or inducement not
ambodled or contained In this Agraamant.

11.0 = Waiver, No delay or omission of elther the Cilent or tha Gonsullant to exarcise any righl of power
aceruing upon any default under this Agreement shalt impair any such right or power, Nor shall

Vision33, Inc, | CORPORATE CONFIDENTIAL
Revisad: 36/2014 Page 4 of 6

Case ID: 191203902

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 32 of 99

AS Vision33 Professional Services Agreement

Vision33

such delay or omission be construed to be acquiescence or waiver of any such default or waiver
of any right fo terminate this Agreement for such default or subsequent defauit. Any power or
remedy given by this Agreement to either the Client or the Consultant may be exercised fromm time
to time and as often as may be deemed expedient.

42.0 Limitation of Liability. In the event the Client may be entitled to recover damages from the
Consultant, the Consultant's liability shail not exceed the total cost of fees invoiced and paid for
by the Client. In any event, the Consultant shall not be Hable for any indirect or consequential
damage costs.

43.0 Notice, Any notice required to be given under this Agreement shall be sufficiently served:

A) On the Client, if this notice is addressed to its normal business office at:
5820 NW 84th Avenue, Doral FL 33166

Marked to the attention of:
Alexander Colon, CFO

B) On the Consultant if the notice is addressed to its normal business office at 6 Hughes, Sulte
220, Irvine, CA 92618, and marked to the attention of Mr. Alex Rooney.

413.1 Any notice personally delivered shall be considered as having been delivered on the date
of delivery, any notice sent by registered mail shall be considered as having been delivered
or the third business day after the date of mailing, and any notice transmitted by e-mail or
facsimile shall be considered as having been delivered on the business day next following
the date of transmittal.

13.2 Elther of the parties to this Agreement may change their address for service at any time by
providing notice In wilting to the other in accordance with this clause.

14.0 Authorization. The Client and Consultant, as represented by the authorized agents below,
mutually agree to the Terms and Conditions as set forth in this Agreement.

 

 

Consultant Vision33, Inc. ‘i Ttahs SouthEast Diesel Corp

 

 

Signature eye] areE Seta sl OCB

 

Name IN Pela gia

 

 

Title aBieiss

 

 

Contact ‘elects

 

 

D

  

 

 

 

Vision33, inc, | CORPORATE CONFIDENTIAL
Revised: 3/5/2014 ‘ Page 8.0f 6. 191203902

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 33 of 99

AK Vision33 Professional Services Agreement

Vision33

   

ASSUMPTIONS AND EF RCLUSIONS

A. Scope — The scope of a project, when applicabla, will be determined in a Change Order and, if
neaded, related functional specifications for the project.

8. SAP / SSP Software Maintenance ~ Annual renewal of SAP and SSP {Solution Software Providers)
maintenance Is required to continue support with SAP and ratain access to Vislon33 Tolal Care
(support desk). If annual SAP and/or SSP Maintenance {s allowed to lapse, all Professtonal Services
related to the product(s) will he provided al a rate of $226 per hour on a prepaid basis, and with a2
hour minimum charge. Maintenance Is calculated as a percentage of the MSRP of all software
licenses in effect at the time of purchase. The first year’s maintenance will be prorata calculated from
the month of purchase until Decamber 34 of the current year, and wil then ranaw on a calendar yaar
basis. Vislon33 reserves the right to increase or decrease charges for malntanance al the annual
ranawal time, when such charges will be reflected in the rerieawat Invoice sent out prior to the renewal
date,

C. Infrastrzetura — In cases where Cllenl HAS NOT entered inte an agraement with Vislan33 to provide
Amazon Hosting Services for infrastructure, it will be the Clients’ responsibilty to ensure that all such
hardware and software necessary for projacts are instailad and available for use prior to commencing
any projects. In such cases, the Client will ensure that the infrastructure meats SAP's current
requirements based on SAP published guidelines.

D. Resources ~ The Cllent will provide appropriate resource aliccation for the duration of any projects,
Theee individuals will perform business analysis and implementation functions in conjunction with tha
Consultant's professionals. The Consultant and the Client will work together and collectvely set up
the application to the appropriate specifications. The Client will also provide a Project Manager, who
will serve as tha main point of contact for tha project,

E. Training - Training willbe conducted according to the Consultant's standard best practices.

Vision33, inc. | CORPORATE CONFIDENTIAL
Ravisad: 36/2014 Page 6 of 6

Case ID: 191203902

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 34 of 99

AP Vision34 Professional Services Agreement

Visian33

such delay or omission be construed ta be acquiescence or walver of any such default or walver
of eny right to terminate this Agreement for such defautt or subsequent default. Any pawer or
ramedy given by this Agreement to either the Cllant or the Consullant may be exercised from time
to time and as often as may be deemed expedient,

42.0 Limitation of Llabliity. in the avent the Client may be snlilled to recover damages from the
Consuttant, the Conaultant's dabttity shafi not exceed the ictal cost of fees invoiced and paid for
by the Client, [n any evant, the Consultant shall not be liable for any indirect or consequential
damage costs,

43.0 Notice. Any notice raquirad to be givan under this Agreement shai be sufficlantly served:

A} On tha Cliant, if this notice is addrassed to ils normal business offica al;
5820 NW 84th Avenue, Doral FL 33166

Marked to the attention oft
Alexander Colon, CFO

B) On the Consultant if the notice is addressed to Its normal business office at 6 Hughas, Sulte
220, Irvine, CA 92618, and marked to the attention of Mr. Alex Rooney.

43.1 Any notica personally delivered shall be considered aa having been dailvered on the dale
of delivery, any notice sant by registered mall shall be considered as having been delivered
on the third business day after the data of mailing, end any nolice tranemitted by e-mail or
facsimile shall ba considered as having been delivered on the business day naxt following
tha dale of transmittal.

43.2 Elther of the parilas to this Agreament may change their addrass for service al any time by
providing notice in writing to the other in accordance with this clause.

44.0 Authorization. The Client and Consultant, as represented by the authorized agents baiow,
mutually agree fo the Terms and Conditions as set forth In this Agreement,

Consultant Vision33, Inc. mieten

yf Ere ee ce vy, Le mm coodnature(s)
aa hit Name
fi Ct

SouthEast Diesel Corp

rst arta Glave, ZI . i revel asian

rete a 5 era

 

fr

 

7 veeesstasnea ;
up fet ot We or cone
Vision33, Inc, | CORPORATE CONFIDENTIAL
Revised: 3/5/2044 Page 5 of 6

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 35 of 99

AL

Vislon 33 Viston33 Professional Services Agreement

 

PT aCe ae ee OLR co Ea

A, Rates ~ The Client agrees to pay the Consultant at ihe negotiated time and materials rate of
$175/hour for all required professional services related to this project, excluding applicable taxes.
This rate will apply to regular hours worked,

a. This rate is in effect until the Project “Go Live” Date recorded in the Project Plan.
b. The rate of $175/hour will be In effect for 366 days after the Go Live Data,

46.0 Authorization. The Client and Consultant, as represented by the authorized agents below,
mutually agree to the Terms and Conditions set forth in this Amendment.

 

 

Consultant ‘Outen

 

 

 

 

 

 

 

 

 

 

 

Page 1

Visiona3, Inc. | CORPORATE CONFIDENTIAL

Case [D: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 36 of 99

SAP BUSINESS ONE SOFTWARE LICENSE AGREEMENT

("Agreement"}

This Agresment is mada alfectiva as of thet day of A veya ‘ ot fe, iy $A egel Co Amering, ing. 3 Relaware carparation,
with offices at 2999 Wesl Cheater Pike, Nggfoun Square, PA 18070 7SAP")), and&gay’ ffe od FE Ori ete comoratlon, wilh
offices at feta alu) #49 Ave ("Licensee").

mae

1. DEFINITIONS.

1,4 “Business Pariner* means an ently thal requires aceass ig the Software in connection \alh the operatica of Ligansge's business, such ag Cuslociets,
distibuters and suppliers.

42 “Pocumentalion® means SAP's documentation which is delivered to Licensee under this Agreement.

13 “Eteoralion Adg-On" means (i) software coda developed of crealed using the SAP Tools that is (a} not a Moditcallon and {b) for the acte purpose of
Infegrating separate, sland alone applications or inteciaces wilh ihe Sellware through the Software APs. For'iha purposes of clarifaallon, any and all API's to
the Soltwara or contalned in the SAP Toola are part of tha Software ot SAP Tools, as tha case may be, and ere not considered part of an Integration Add-On,

14 “Maintenance” manne SAP's or SAP Reseffer's obligallona to provide software updales arid services under 4 Mainienanca Agreement for, in the case
6f SAP, adder to this Agreement) separalely agteed In weding belween Licenses and SAP or such SAP Rasaller.

1.5 "Modification" means a change to the Software thal changae he delivered source code.

1.6 “Hamed Users* means any combination of users fisted by pamilied functionality and any other SAP tequired lafosmation and licensed by SAP Io
Licensee under this Agreamant pursuant lo the onder for the Soltware placed by Lleansea of on ils behalf byan SAP Reseller,

4.7 *Peonrielary Informption" means: @ wih respect fo SAP and SAP AG {the leensor of the SAP Proprietary Information to SAP), the Sollware and
Documentation, SAP Toole, any other third-party software Hcensed with or as pad af the Solhvare, banchmark resulls, manuals, program lkktings, dale
structures, flow charts, logla diagrams, funcllotial specifications: (il) {he concapls, techr‘ques, Ideas, and know-now embodied and expreésed in tha Software,
including (heir structwe, sequence and arganizalion and (ii!) intarmation tedsonably Identifiable as the canlidential and propriatary informallen of SAP or
Licensee or thelr ilcangors excluding any pert of tha SAP or Licensee Propelatary Information which: (a) fs of becomes pubilcly avallable tough no acl or
falure of tha olher party; or (b) was of is rightlully acquired by the other party {rom a Aduree other than the disclosing party prior la receipt ftom the diselasing
party; or (¢} becomes Independently avaitabie lo the other parly aa a matter of dght.

1.8 ‘SAP Yoola* means the Software development kit and olhar |ools for tha Saftwara develdped and distyibuied by SAP andior lis ilcansors and separately
Ncarged fn wriling (o Licenced of an SAP Resalige.

19 Sot “SAP Reseller’ means an independent entlly authorized by SAP to market, promote and distribute the Software endfor to provide serices related to
the Software.

4.10 "Solhware” means (I) ihe SAP Business One soltwara product, developed by or for SAP andior SAP AG and dalivered (o Licensee heretmder
purguant {6 the ordar for the Software {inekid’ng wihdut imitation present and fulure orders) placed by Licensee or on [is behalf! by an SAP Reseller; (i!) any
néw releases Thereof made qanerally avaiable pursuant to Malnenanices and ill} any comptate or paral copies of any of the foregaing.

116 “Sybstdign? means a corporallon or other legal enilly In tha Teritory of which Licensée owns more Ihan filly percent of the voting securities, This enllly
Wii ba considerad a Subsidiary for only such time as such equity Intavestis maintained.

171 "Tarlton means tha United Slates of Ameréa,

4.42 "Use" means to aciivate (ha processing capabilitisa of Ihe Goliware, load, execute, accass, amploy ihe Softwara, or display Information resulting fram

such capabililies,
2. LICENSE GRANT.
2.1 License.

(a} GAP grants, a non-exclusive, parpétual (unless términaled in accordance with Section 5 herein) license to Use the Software, Cocumentailon,
other SAP Proprietary infeemation, al specified site(s) within the Territory (o run Licensee's of Licensee's Subaldiatles’ Internal business opsrations and lo
provide intemal training and (esling for such Intemial business operations, Bach user accessing the Sollwara mus! ba a Nanied User and must Feit access to
Those funclians (or which SAP has granted the specilic user lleanse pursuant io the offfela! order forrn for the Software. This license does nol permit Licenses
lo use the SAP Propriglary infovmalion (o provide services to third padies (e.g. business process cutsourcing, service buveau applications of Ihird parly

(raining). Susitess Pariners may have screen access fo the Software aclely fn conjunction wilh Licensee's Usd and may nol Use the Software torun any of ile
business operaiiong.

(b) Licensea agrees to Install (he Soltwara only on hardware identified by Licensee pursuant te this Agreanient in Ihe order for the Saltware placed
hy Lisenaes oF on ils behalf by an SAP Reseller thal hes bean previously epprovad by SAP fn writing of olherwize officially mada knewn to the public as
appropriate fod Use of Interoperation with tha Soltwara (ihe "Designated nll’). Any individuals that Use the Soltwara, including employees ar agents ol

Subsldianes and Business Partners, must be icunsed as Named Users, Use atay oceur by way of an Interface delivered with of as & part of Ihe Software, a
Licensee o¢ Ihisd-perty interface, of another ivlanmediery sysier.

SAP CONFIDENTIAL

Case ID: 191203902

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 37 of 99

EXHIBIT 4

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 38 of 99

22 Subsiglary Use. Subsidlarias may Use the Software provided jhat: (1) Licangaa has registered each such Subsidiary wilh SAP as a Subsidiary in
gooordance wilh SAP's process for such registtalion prior ta Use by such Subsidiary: and (li) a breach of any terms hereurtder of the terns of ihe regieirattan
by Subsidiary shall be considered # hreach by Ligensec: hereunder, and (il) he Software shal nol be installed at a Subsiclary site,

24 Thitd Party Dalabase. .

(a} Tha Sofware licensed hereunder requires a third parly database product which has elther been integrated or pre-instafled as part of the.
Software, or whith must he Installed to Use the Software. Third parly database product functianaliy as Integrated i the Softwera may differ fram a noa-
Integrated ihird parly datative product. Bach thid party dolabase prodvet Is subject {oils sespectiva third pay veridot License Agreement. This Agreament
contain a iicense to use the inieoraled hind pacly dalabase ‘ fess licensed 6 secHiad ip ihe aulhcized order form aubmitled by Wicans
5. i arkating and distgbutla ” Licansea has no tight 0 use and 1s not licensed to use tha copy of the third party
database unll Litansae hes executed the Agreement, and hak exectled a lhied party daiabase license agreement for the Ihitd party database.

 
 
 

   
  

    

Goes No q

pice]

       

{b} if Keanaed through SAP or its authorized disinbutor, the thvc party database Is licensed solely as @ tuntime version fivilad lo Use by Lenses
solaly in support of Licensee's Use of the Software hereunder. Licensee may Use the SAP davalopment workbench solely (6 customize the dalebose scheme,
Ie tha évenl Licensee usds the licensed third party database other (han as specified above, a fu'l Tcansa, Including programming loots provided through such
third-party supplier mist be licensed diecily from a third party database suppller..

24, Yarilwailon. SAP shell be perniitied io audit {at least once annually and :n aecordanca wilh SAP standard pigaedures) the usage of tha SAP
Propitalary information. tn tie avent an audil raveats (hat Licensee underpaid License and/or Maintanance Fees fo SAP o¢ the SAP Reseller, Licensee shall
pay euch underpatd fess based dn SAP's list of prigas and condlilions (n effect at lhe (ime of the audit.

9; DELIVERY «Sb fang as Licensea makes paymani +n accordance wilh Secihin 4, ihe ikensed Soltware io machine-readable fomiai, and the
Documentation, shall be delivared a8 specified in the authorized order fomn dubmiilted by Licensea to SAP or he SAP Resoller (‘Delivery"), SAP reserves the
right lo detiver tha Safiware eléctonlealiy or through access via alectronte means. Licensee shall ba rasponsible for installation of the Sofware.

4, SAP RESELLER RELATIONSHIB/PRICE AND PAYMENT.

4.1, Licenses deknowledges and agrees (hal iho SAP Reselter lhrough which Licenses has artanged for Ihe procurement of this Agreement ar from which
Licenses receives any services ralaled lo the Software Is not tha agent of SAP. Tha SAP Raselar is an Independent company, person, or ently with no
sulharily fo tind SAP or to make represeritations or warranties on behalf of SAP, SAP makes no representations or warranties a5 to such authorized
distributer ov reseXer, of any olltar third party, ralaled to the performance of the products or garvicas of such entiies, and fully disclaims any such wartaaties in
accordance with Sectlon 7, In addition, Licensee exprassly acknowledges and agrees hat SAP Is enifiled to faly on wrillen Informatics (rom: SAP Reseller in
mating any deferminalions as io farmminalton of thls Agreement relative to Section 5.2{iv), and SAP shall have ao Hablily to Licensee far any actons jhereyndar
based on SAP's teagonable bellef in tha oceuracy or reflabiily al euch iiformation. .

4.2 The parilas acknowledge and eqvea thal Licensee wil! Iransact for the Software from an SAP Resellar and, upon full payment of the license, taxes,
riaintenance and other fees to auch SAP Reseller, will owa nh fws direclly to SAP undar this Agraamanl.

5. TERM. .

Bl. Terey. This Agreeenent and the llcense granted hereunder shall become effective os of (he date first set forth above and shall continue in. effect
thereafar uniese ferminated upon the earlles| to occur of tha fotlowirig: (I) thirty days affar Licenses gives SAP wrllten nolice of Licensee's desite to terminate
ints Agreement, for any feeson, bul only aller paynant of all Keanse, maintenance and other fees then dua and awing; (i Ihiety days fler SAP gives Licensee
notice of Licensee's material breach of any pravistan of the Agreement (alher than Licensee's braach of its obligations under Seatlons 6 of 10, which breach
shall feaull in immediata termination}, including more than thirty days dailnquency In Licensee's payment of any manay due hereundar, unless Licensee has
sured such breach during such thirty day parlog; {lll} Immediately if Licensae files for bunkrupicy, becomes Insalvani, or makes an assignment for the benallt of
creditors: {iv} Ihiay (30) daye after SAP gives Licans#e notice of Licensee's breach of any obigaliona under separate agreement to SAP Reseller, Inctuding
non-payment of any fees thereunder . .

&2 End of Jenna Duliey. Upon any larmination heraunder, Licenses and lig Subsidiaites shall immediately ceasa Use of alt SAP Proptiolary Information.
Wekaln thity (30) days after uny (arminallon, igansee shalt deliver to SAP or dasiroy all coptes of the SAP Propeetary Information in every form. Licansae
agrees to cerllly i waiting to SAP ihat tt and aach al tis Subsidlades has patormed ihe foragaing. Sections 3, 4, 6.2, 8, 7.2, 8, @, 11.4, 14.5 and 71.4 shaft
gurvive such ferminallon, in the evant of any teminailon heraundar, Licensee shall not be anilited to any ralund of any payrienis mada by Licangsaa,

8.

6.1  Peolacllon of Proniletary informalton Licannsa shall nol copy, trastslate, disassemble, or decompile, nor oredle oF altempt lo steal, by reverse
enginearing or otherwise, the sure coda from lhe object coda of Ine Soltware, Excapt for the sights set forth below, Licensee Is not permitted to rake
derivative works of the Soltvere and ownership of any unauthorized derivative works shalt vast in SAP, SAP and Licensee agree fo taka all reasonable steps
and the same prolectve precautions to protect tha Propiletery [nfonnailen from disclosure to third parties as wilh ils own propdetary and confidential
information. Neither party shall, atthout ihe olher partys pelar written consenl, disclose, any of ihe Proprletary Information of the other party lo any person,
excep! fo [ls bona fda individua’s whose access is necessary ta anabla such party lo exercise Ks righls hereunder, Gach parly agraes that prior to disclosing

any Proprlatary information of tha other party to any third party, W will obtain Irom (hel lhind party a wallen aoknowledgraent ihal auch third parly will ba bound
by the same terms aa specitied inthis Section 6 wilh paspect io Ihe Proprletary Information.

6.2  Madillcgiions. Licensed shail not make any Modifications of any kind lo the Software of creole any desivallva works of the Sofware vilhoul SAP"s prior
writen consent, Licensee expressly apraes that any Modificatlans of tha Softwera coveloped by SAP or Ucensea (unaulhorzed of otherwise) and all rights
associated therewith shatf bacome and wil be tha properly of SAP AG and thal Licenses will nol granl, ellher expressly or by Implication, any rights, litte,
intateal or llcengas to tha Modiicalions ta any third party, Licensee shall provide complete source code for all Modilicailons to SAP, Licanses agreas that fi will
not modify any third party soltware provided hereunder unless expressly authorized In wriling by such Third party vendor. Licensee agrees te oxecule those
documents reasonably necussary to secure SAP's rghis in the forega'ng. SAP ralalns the ight to Indepandently devatop enhancements to the Software and
Licansee agreas net fo take any action inat would limll SAP's sala, agalgnment, ficensing of use of ils own Software or Modiflcallons of anhancements thereto,

Licenses agrae Hol (o take any action that would limit SAP's Independent development, sale, asakgrerent, Ileensing or use of Its awn Sottware or Modilicaltons
of Integration Add-Ons fheralo. :

64 Ni -Ons.

SAP CONFIGENTIAL Page 2

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 39 of 99

i ized SAP
C3 Subtect to (he restrictions sat forih in this Agreement and any separate agreement wilh respect Io the SAP Tools, Licensee or an aulhor

ater atiey on Licensee's behall may make Integration Add-Ons to the Soflwara solely using ine SAP Tous provided Lleensee or such SAF Resets ave
fcenged the SAP Tools under seperdle egreement wilh SAP, All [ntegrallon Add-One and ali rights associated \herewith shall be the exctuar 3 PR erty
Llownaee ot (he SAP Reseller as agroed between Licensee and such SAP Reseller. Licensee's Use of the integration Add-Onj)} shalt he solely {a supp ; o
Licensea's Use of ihe Software under Section 2. 1(a}, and if Licensee confars rights in such Integration Add-Onfs} to Ihe SAP Resellar-developing of crea nd
guoh Infagration Add-On(s} on behalf of Licansea, SAP Resalfar’s fights In and to such Infegrallon Add-Qnis) shalt be subject to ihe operallve agreaments
between SAP and such SAP Feseller. Lcanses shall nat markel, distribute, lleanse, sell, sublicense, assign or alhenwise trenefer any Integration Add-Gn(s}
to any third panty or olher enilly (except as slated above} wilhout Ihe express writen permission of SAP,

{o) The rights of Licensee or such SAP Reseller (0 such Integration Add-Ong ate subject to [he fotowing: usder ne circumstances shail Licensee a SAP
Reseller acting on behelf of such Wicenses (i) chenge the source code lo Ihe Seflware by way ol oy through any Integration Add-On, of athenvise in uce
funcilonalty replacing the functionally of lhe Software! of {i} use of accags tha Software in order lo dovalop any application or interface funclionality thal
accesses the Sofware funcilonslily or dalubase used with Ihe Soltware in any olber manner ather than kt Ihe manner provided by tha SAP Tools; or (itl) allow
the tolat number of users sccessing, direclly or kndirecily, Ihe Software, andlor eny database used wilh (he Software, to be greater then ihe total number of
users Scansed for use of Ihe Softwares (iv) alow users other than Named Users licensed by Licensee to access ihe Software, or {v} vse Ihe SAP Toots lor any
purposes élhar than iMegration of an Integration Add-On wilh the Software.

te) SAP may, at ils discretion, Independanty (on ils gy o¢ threugh third parias) develop Inlegrallon Add-Ons or other functionality Ihal is he same or
simlac i Integration Add-Gin(s} developed by Licenses ar SAP Resellers (and tn ils discration includy hem in (he Software}, wih no iabllily to Licensea of any
thd parties for such actviles, SAP and ticengee shalt nol engage in ‘cint deve'oprnent of any Integration Add-On(s} except under separate wrilian
agreement mora fully slaling the respective sights of Ihe parites,

a PERFORMANCE WARRANT Y/MAINTENANCE.

7.4 Warranty SAP warranis thal the Software Wil substanilaily Gontonn to Iho functianak specifications contained in the Documentatien [ar six months
folowing delivery, The waranty shail not apofy; ((} il tha Software is not used In accordance wih (he Documentation; oF ti) df tha dofeat is caused bya
Modlileation, Integration Add-On, Licensee, thire-party sofhware, or third party dalabage, SAP doea not warrant Ihat the Software wht operate uninlerypted or
that it wid be trea from miner detects of atvars thal do not materially affect auch perfarmatica, of thal ihe appiicallons contained In the Soltware are designed {o
meet od of Licensea’s business requcreatants.

7.2 Entrega Diselalntar, SAP AND I'S LICENSORS DISCLAIM ALL OTHER WARRANTIES EXPRESS OR (MPLIEO, INCLUDING WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE EXCEPT 10 THE EXTENT THAT
ANY WARRANTIES IMPLIED BY LAW CANNOT BE VALIDLY WAIVED. =|

7.3 Malatengnce. This Agreement does not provida for Maintenance, support or any olher services relating lo the Sollware, Any such seMvices shall be
subject either {o (ij a separals agreement between Licenses and the provider of auch services {including wilhout limitation an SAP Reseltar}, and SAP shall nat
have any llebalty for Ine provision of such sarvices hetgundan, or {I} a sepafola agreement of ster (o ihis Agreement balwean Licensee and SAP.

8 INDEMNIFICATION.
B13 — Indeenification of Licengeg, SAP shall indemnify Ldensea agolnsl ali claims, fabilittes, and costs, in'uding reasonable altomeys’ (eg, reasonably

Incurred in the defense of any claim braught against Lisansee In ihe Tarilory by ibid partles alteging that Licensee's Use of the Software and Documentation
infringes oc migapproprates any United States palant of which SAP Js aware! a copyright; or rade secrat rights, provided biat: auch Indemolly shell nal apply if
the alleged infingement resutls (rom Usa of the Software in conjuncilon with eny other software, an apparatus olhar than a Designated Uni, or unlicensed
acllvitlea and 30 long 3s Licensea prompilly notifies SAP in wailing of any such clalm and SAP is permitted lo contrat fully (he defense and any settlement of
suth claim di long 64 auch setlamant shall not Include & financial obligation on Liserees. Licensee shall cooperate fully in the defense of such claim and may
appear, al ts own expense, infough caunset reasonably acceptable to SAP. SAP may Selle any cleim on a basis requiring SAP to substitute for Ihe Softwara
and Oecumentalon aitemallvs substantially equivalent nonInfdnging pregrame and supporing documentation. Ltcansee shall ndl undertake any aelfon In
reaponse to any infringement or alleged Infringement of the Software and Documentation, =~

&2 THE PROVISIONS OF THIS SECTION 8 STATE THE SOLE, EXCLUSIVE, AND ENTIRE LIASILITY GF SAP ANO ITS LICENSORS TO

wane AND IS LICENSEE'S SOLE REMEDY WITH RESPECT TO THE INFRINGEMENT OF THIRD-PARTY INTELLECTUAL PROPERTY
IGHTS.

9. ITY.

3.1 Liseosea's Remedies, Licansee’s scle and exclusive remedies for any damages of logs In any way connacled with (he Software or Sanicas furnished
by SAP and itg lcansors, whelher due fo SAP's negigence or breach of any ciher duty, shall be, al SAP's aplion: {I} to bring the perlémiance of the Software
into subatentia] compliance with the funellonal specifications; (i) ra-perfotmance of Services: or (Ii) retum of an eppropriate partion of eny payman| made by
Licensee tolls SAP Rasellet wilh respect to the applicable portion of the Baltware or Services.

@&2 Not Responsibtg. SAP vill not be responsliifa under this Agradment if ihe Scliware is nol used 4 accordance with Ihe Documentallon; or Gi) i the
defect Ig caused by Licenses, a Modilication, third-party soltware, or third party dalabase. SAP AND [TS LICENSORS SHALL NOT SE LIABLE FOR ANY

CLAMS OF DAMAGES ARISING FROM INHERENTLY DANGEROUS USE OF THE SOFTWARE AND/OR THIRD-PARTY SOFTWARE LICENSED

3  LUmilpiion of iabilily, ANYTHING TO THE CONTRARY HEREIN NOTWITHSTANDING, EXCEPT FOR DAMAGES RESULTING FROM
UNAUTHORIZED USE OR DISCLOSURE OF PROPRIETARY INFORMATION, UNDER NO CIRCUMSTANCES SHALL SAP, ITS LICENSORS OR
LICENSEE GE LIABLE TO EACH OTHER OR ANY OTHER PERSON OR ENTITY FOR AN AMOUNT OF DAMAGES IN EXCESS OF THE SOFTWARE
LICENSE FEES PAID BY LICENSEE FOR THE SOFTWARE OR BE LIAQLE IN ANY AMOUNT FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR
INDIRECT GAMAGES, LOSS OF GOOD WILL OR SUSINESS PROFITS, WORK STOPPAGE, DATA LOSS, COMPUTER FAILURE OR
MALFUNCTION, OR EXEMPLARY OR PUNITIVE OAMAGES,

84  Sayarabliity of Acting, tf IS EXPRESSLY UNDERSTOOD AND AGREED THAT EAGH AND EVERY PROVISION OF THIS AGREEMENT
WHICH PROVIDES FOR A LIMITATION OF LIABILITY, DISGLAIMER OF WARRANTIES, OR EXCLUSION OF DAMAGES 1S INTENDED BY THE
PARTIES TO BE SEVERABLE AND INDEPENDENT OF ANY OTHER PROVISION AND TOBE ENFORCED AS SUCH.

» Licengaa may nel, whhowl SAP's prler welttean congenl, assign, delegate, pledge, of othanvise transfer Ihis Agreamant, ar any of ils

14,
rights or ebfigatiana undet (his Agreement, or tha SAP Propiletary Information, (9 any party, whelher voluntarily or by operallan of fay, including by way of sale
of assets, merger or conaoildalton. SAP may aasign this Agreement to SAP AG or any other entity within the SAP group of compantes,

SAP CONFIDENTIAL ; Page 3

Case ID: 191203902

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 40 of 99

if. GENERAL PROVISIONS.

i ii i Invalid oF
114 Savgeabéity. is ihe intent of the pariias thot in case any ond OF tore of the pravis'ons ceavtelned In infs Agreament shail be held lo ba
unenforceable In any respect, such Invalidity or unenforceshitdy shall nol affect the olher provisions of this Agreement, and his Agreement shall be construed
as ff such mvalid ot unenforceable provision had never bown conlaihed herein,

112 No Waiver. (f aithar purly should waive any breach of any prendsion of this Agraemen, ii ahail not therayy ba deemed to hava walved any preceding or
succeeding breach of the same or any ether provision hereof.

41.2 Counterpartg. This Agreement may be signed ia two counlamparts, each af which shall ba deemed an original and which shail together consiitute one
Agreenani, Any signaturats) on a copy of Ihés Agreement sent by facsimile shall be [aly binding upon the party{ies) so executing such copy wilhout need for
further eatifieation.

11.4 Export Conteal Malice The Software. Cocumentallon and Proprietary Information are being relaased 47 transferred to Licensee in Ihe United States
and are iherelora subject to the U.S. experi control laws, Licensee acknowedges Its obligation lo engura thal ts axports from the Uniled States are in
coniplisnes with the U.S, export contal laws, Licensee shall aito be teaportuibte for complying with sll applicable governmental regulallans of any ioveign
countries with (espect to the use of he Propiletary Inforraation by ils Subs‘diaries ovlsida of ihe Uniled Stales. Licenses agrees thal It wil no) eubmil the
Solteare 10 any governmant ageacy for sensing consideration or other requiatory approval withoul the prior written consent of SAP,

11.5 Gontdentla! Terns snd Conditions. Licancen shell not disclose ihe terms aad conwilisas af this Agreement or ihe pricing contained therein lo any
third.panty, Nalther parly shall use ihe name of the ether party in publicity, advarlising, or simiter acitvity, without the pelos writen consent of ihe alher, axcepl
[hat License agrees thal SAP may usa Licenge's nama in customer fetings or as part of SAP's marketing aifare.

45.6 Govermlog Law. This Agreement shal be governed by and construed under the Commonviealth of Pennsylvania law without reference to Ns conilicts
of faw princigies. {n the avant of any canllicts between foreign law, ngs, and requislions, and Uniied States of America law, (ules, and regulations, Unlled
Biates of Areriga law, tulos, and regulations shall prevail and govern. ‘The United Navions Convention on Conuacts for the Intemationat Sale of Goods shall
fat apply lo this agreement, The Unilorm Computer information Trengections Acl as enacted shall nol apply.

44.7 Noligas. All nolices or mports which ate required ar may be givan pursuant (a this Agreement shall de in wr'llig and eball be deened duly given whan
delfvored [9 the respactive oxeullva officas af SAP and Liceisee al the addresses first sat lorth above.

14.6 force Maleure, Any delay or nonperfarmance of any provision of this Agreement (other (han lor the payment of amounts dug hereunder} caused by
conditions beyond the rassenable control of the performing party shal) aot constitute a breach of this Agramant, and the time for perfomance of auch
provision, If any, shail be deamted io be extended for 6 perted equal Ip the duration of the conditions preventing performance,

HA Enile Agreament, This Agraamént and asch Schedule and Appendix herslo conalltuia the compiste and exalustve statement of iha sgreament
hatwaen SAP and Licenses, and al predous representations, d’scusslons, and wailings sre marged in, and supergeded by, Ihis Agreament. This Agreement
may be modified enly by @ willing signed by both parties. This Agreement and gach Appendix herelo shall prevall over any additional, coniticling, or
Incontistant terms and condillons which iray appear on any purchase order of alher document luenahed by Licensee to SAP,

n WITNESS WHEREOE, the undersigned, latending lo ba fagally bound, have duly execuled This Agreamant to becoma effective as of the date first above
Iter,

SAP America, Inc. South east "Diese ! Co re

(SAP) (Licansee) 2
By: By: va

Title: Title:

Date! Dale: Lhiney Waa Zl, 2074

nr

Smee
“Thomas _I. Trane Lu

 
   
 

SAP CONFIDENTIAL . Page 4

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 41 of 99

  

wat i Project Budget
costomer Lead Name Me
Rater: : if . they
Adsnusnad anectere sineand mater mt
We petting eesusze thet haat Oftve tagetedge rt thc tld it
Aap shpifecatcteage inpeeps sinfecietten map reper 4 Chaagt Beeeengi mah bpeete bedpie Erenaet

Extesaxtrwitetant

PA4 acthitite bata’ gered Hater ert imancnnigat weap ascii, eerrg ele

Fraqatimrmret nae a

=

   
   
   
 
 

 
  

Pea

‘project ianfattont

Hanwnyer fréra Sales

Intewof ead Exterzal kuct-aff meetiags
tophaity tion Software

fagtadotion of Camtpation Fraducit
Peojert Ongonzotion

 

phréprinng ~

 

a mae voy 2 $1400.08
Buriitets Process Anahi
Oecumpatation oad Plosnleg

+ Revision, Gaafication, Approval

 

Milestone One + dpptove Rluepifat document, budgel and Umeling

  
    

“M68 a
119
ao
1b

 

Cer
Pata

ng 3 gar arsed

$700.00
$1,400.00
$8,000.00
$7,006.00
1,375 $1,925.00

035° $29,050.00
13.73 $19,230.00
5 37,000.00

t $2,800.00

The-projec implementation cost will ve confirmed or adjusiad by rout apeament, after which we will require your written authorhiaslon to :

exceed thiyapreed to estimate by over 10%

   

   

heatitailon Bady "7. $4400.00
System Configuration.
Advested Configuratipa
Date Mfigrotign ossidaat
UAT Support
Milesione Iwa + Approve User Acceptance Testing (UAT) +
‘The systectcansét ga flve withaut UAT approved” -
‘ieat Preparatory Go Uva |" y “$4aeR0O <2
Prepototion und totatig in Opeding Rateacer Upload
Coraver Panaing
Ga Ure Close Support
Mitantona Toren. Praject Caniplatian
Syalem Constdered ive Hitecogntzed a¢ system of record
Pos Go lve Support | Be T Habooo

 

Pai Ga tive Supper
Sphtem Review dad Hond Over (o Fepport

Project Management”

   

: Prefect Menagément

- a

160
3a
uw
da

Sag F

at
a4

20

“aes

to

uM.

aa

PCa)
teh

 

30.75. "+ $10,900.90

20 538,000.00
11.25 $15,750.08
2h $3,500.06
5 7,000.00
11a |. “$9,600.00
5 $7,000 00
4.75 52,450.00
E $1,400.00
625 $8,750,00

Ses | $44,890.00
40 814,008.00
O25 4350.00

“a6 21 2,450.00
135 $3,450.00

Aric Pomme eLetter
DED CT a

 

  

  

    

FEE)

 

Pees

 

 

 

mena 7! oa egies 6. Fao nea | Spaz raed
third Party predaci imptementatigns ** wit 46.25 $22,750 Ob
Ce tontgiatar ‘ eo $deb.eg 7" vais ||. "$2,428.06
Tretning 2B 35 $4500.00
importing Gxcaptions iz is $2,100.00
2. C68 Connadloe -+- Ganerstey Atieibute date i 3 $4,200.00 probably not required
2,3 C18 Modelbulldar ~ item filter Coutomfations 64 & $14.290.00 probably aot required
3 1 Quatabuilder ~ 3 Curtem POT documents 32D io $21,000,00 might be required
La Vistbibity of Diffedqnt Configueatton madett 15 1845 $1,624.00 alce te bave options &
2.3 Maximum Sintount £ Approval 4 3 $4,206.00 might be required
3.4 HCO Terma 20 25 $3,500.00 lent be required
_AL§ Sales tos bettd on Ship to feration a 3 $4,200.00 might be required
3 GCE Conntctge + mapping Gutlaers untis te dealers 24 a” sO Tice te rave ‘eptionst— TT

 

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 42 of 99

‘nan Project Plan

customer / Lead Name Rasqureas:

   

eae emer ts Pe
Notast Project Maneget :
Anvishall prsfectt ere Une and material. senior Consultand
Consuitont
dnp Uigapionnd change la reap ar informatiin may requie ¢ Chgnye Detvenied wilh opdaled bendy et aE Oleset Feat
FM aethitles Hpctedar profedt sta iit epaates, wrofethoemeualciion, iehpdulap, Aadetcing, tepatfeg #te Fedtemal coniuitast

* theta head ataume i Mesauen Hater £ workeday =O workchourt a

ara fen aa

 

USA ; a RE [fe

   

AMOS ayrzpabda std fiofzoda 3)
Hondover jrom Sales 9/27/2014 9/27/2014 PMC

 

Internal and Externol kick-off meetings of27f20ka 10/2/2014 $C
Installation Software xO/szai4 = 10/22/2014 C
Jentollattan-of Companion Products 41/27/2014 43/10/2014 C
Frojact Orgonitatten 9f27f2024 9/29/2014 PM

   

: BES ne fy “sofifdae OS apazszoas 9s
casinasd Mrdgeks Anohalt 40/1/2044 12/15/2614 $¢,SE0

 

Secumentatian and Monnlag 12/15/2014 12/21/2014 $C
Htavision, Chiificatton, Approvel 1/2/2035 1/42/2018 $C,S€0

Milastona One ~ Aparove Stunprintdacoran, budget snd Uotelline
The project implementation cost ‘will be confined or adjuttied by mutial ayrenment, altar which wa wl require your written aulhorleatlan 10
exceed this agtaed Ld astlmete by over 10%,

 

Realization:

 

eyes a7azpaads ©

System Configuration 3/2/2015 2/13/2015 5c
Advanced Canfiguration . 2/2/2015 2/13/2045 $C

Bata Migcotion arsistant af poss 2/13/2015 5C,SED
UAT Support . 2/16/2035 2427/2015 SC,SED,ES

Miledtona Two - Apprava Lixer Acceptance Testing (ar) *
The ayitent taint go live without UAT approved

   

“Sapo 6 afsawse eS

 

End User Fraintag 3/2/2015 3/13/2015 5C,SED,ES
Preperation oad wolning in Opening Solancer Vptoad 3/15/2018 3/20/2015 $C,SED,ES
Cutower Ploneing 3/15/2015 3/20/2035 $C

Ga tive Close Support 3/23/2015 3/34/2015 5C,SED,ES

Millerton Three+Peojact Completion. -
System Constderedilve If recagnized a3 system of record :

    

Post G6. tive / Supgart

 

aon 2p USEE UES SU Lagan 7 aaa
Post Ga Live Support 4/1/2015 4/30/2038 SC; ‘SED, is
System Favlew and Hond Gver to Support 4/40/2018 4/30/2015 4€,560

 

7 Seip aes.
Joysaf2oi4 4/30/2015 PM

 

  

Ts

   

“Vapepeodgs 97912048

 

1/12/2015 3/31/2045 ES

 

ths Contiguiatar \, “aysapaors «* Syaajaois .-

2,1. CS Connector — Generator Aliribsite date 3/13/2015 a/EB/2015 ES
2.2. C18 Madulgetlder «item Filter Customitations 4/12/2015 2/13/2015 ES
3.1 Quatabullder — Cyscom FOF documents 3/42/2015 2/13/2015 £S
3.2 Visteilty of Olferant Confgusallon models 1/12/2015 2/13/2015 ES
3.3 Maximum Discount kAgptoval HLY2O1S 2/13/2015 ES
24 NCO Tarr 4/12/2015 2/43/2015 £5

3,5 Salen tar tated an Ship to location : 21/12/2015 2/13/2045 ES
2.6 Cli Connector » mapping business untte to dealers | Apa2/eans 271372015 ES
imporileg Gxcaptions alafagis T/13/2015 ES
Tratntag aaftong = 3/13/2015 5

Case ID: 191203902

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 43 of 99

 

von |
|

August 21, 2044

Dear Thomas Tracy til,

Re: SAP Business One Platform Proposal

On behalf of Vision33 and SAP, please find enciosed the proposal for SAP Business One HANA reflecting the

user count required for your company. (See Attached Users Matrix),

address the challenges you have described.

 

|

|

This proposal outlines our initial discussions and provides a solution that we at Vision33, believe will |
|

t

{

4

This proposal also estimates the delivery and support of the solution, which will be pravided by an
experienced and highly qualified team from Vision33. We are a Gold Certified SAP Business One channel
partner and can put you In contact with SAP to discuss our status within the SAP community and our jolnt
partnership.

Furthermore, since the solution is based on SAP Business One* software, you will be investing in world-
class technology that Incorporates best practices from more than 40 years of research and developmentin
iT systems and business applications, ° ‘

Sincerely,

Ed Sanchez,

SAP Sales Consultant

Vision33 South East Region
SAP Gold Channel Partner
Office: 954-240-8960 ext-369
' Mobile: 305-303-5954
ed.sanchez@vision33.com
www.vislon33.com

 

2 ere,

Case ID: 191203902

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 44 of 99

 

SAP Business One Project Quote: SOUTHEAST DIESEL CORP.

Aupust 24,2044 =
Software’ strivarit

   
   
 

 

 

 

 

Discovery, Bueprinting, injplemantation,

Total Sofware and Servic

 

 

 

oo378 447
[Fatal Scttware and Services Investment 25978,437 |
Naess
Yatal Required at Project Start (Software & Maintenance) i 151,387
Annual Software Matntenonce after first year $ 28,385

Gilling Procedures: ;
Vision33, tne. Billing for Saftware: Payment for oftware licenses is due it full upon contract evecution

Sales taxt Sates tax will be collected at time of sai based on local tax laws
Malntenance: Pro-rata first year maintenance is dua upon contract execution
Services: Seq Professlonal Services Agreemant

Project Reportingt

 

Viston33, Inc. wil provide 3 project status report upen request. Weekly invoices provide a project status summary on each Invoice Issued. Any
departures from plan wil be discussed immediately.

If ducing the course of the project, we determine clroumstances are such shat substantially greater work fs required than estimated and/or
changes to the project scope are required, we will discuss with you and gain your appraval before proceeding.

Case [D: 191203902

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 45 of 99

SAP Business One Project Quote: SOUTHEAST DIESEL CORP,

 

 

Software Oelall
Annual

SAP Guitness One Saftware Ucense Detail Uiper Type ay Yor) [nvestment Support Support Ami
‘GAP Buthess One - Professional License (Super-User -Oumer, C-Level, Maasgers] = PRO B § aise $41,002 0% ‘SH,100
SAC Beusingss One - Limited teenxe (fmanclal) Fit 5 4 1,657 $8,435 2s St 8a7
SAC Ousiness Cue. thnitled Licence (Legiatics) L0G 6S 1,657 $60,032 2086 $12,002
SAP Buifness One + Limited Lieanga [CAM Salas\Sarvice) cRM 4 $ 4,667 SB.G68 10% S1aka
SAC Business One » HANA Engine [Server Level] z $ 2,386 $4,760 20% Sus?
SAP Business One - Analytics Users 2 4 74 $3,428 2 Sikh
SAP Business One « Lumira Reporting Toot t $ Bye $3,356 2% S27}
SAP Guslnass Cne > IntegraUian Framewark (Server Level} 4 $ 893 $3,972 0k S74

Lc 2 5 $624 a St24

   

 

 

 

 

Annual

SAP Hut(nats One Extenslons - Production & MBO Modules Ucar Type Qty Total invastment Support Support And
SEQ - Production PROO OS L500 $15,000 ary $3,008
SH - MAD fitainteneace Raped £ Overhaul] MRD & $ 1.800 $8,000 20% Si.60e
$90 - Productloo RO (Combined Propet & MRO User) (BX PROF) SBOP_PROMIO 7 5 1,800 53,600 20% Sita
$BO - Production Mobile TG + Sarvar 1 $ 1,200 $1,200 20% 5240
S80 - Production Mobile THC (Time, Material, Cost) (Sold 6 Ucar heremanis) S20P TMC 4 § 300 $1,500 0% sido
ABO Configurator Bake - 5 Cant Geers, 1 Modatfulkfar Urey 1 $ 12,500 $12,500 is $2,400

Addilanal Contgurater Vedre {euch} SBOC_CONFIG o ¢ 750 50 we $0

Addhional Modst8vdder User teach} SBOC_MUDEL i $ 4,500 $1500 WH $306
BO» Ecemal Wab Douler Portal (inclines & Quotedigiktar Lita} 1 4 4,000 59,000 WH Stave

Additional QuatsBuldtar Usors (Sold i 5 Users Inccsmants) S800 QUOTE wo 750 $21,250 ae S2.50
SAP Custorim Portal & Oadar Ped for ester Logie (Uninet Login Usarap : 1 S 7500 $7,500 20% $1,400
SAS Dusinecs Cae + elu Matchanalin Avthorizaiion {AAS k $ 5,000 $5,000 2% SEAM
GAP Butea Ond-Cisdt Cant Procoaurg (Gack Olfen-fip to 10 ues} 1 4 3,5(K> $3,500 204 sm
SAP funnest One-Crada Gard Processing (Addhionsé 10 Uagr Pook) I $ 1,5 $1,500 20% $360
Advancad Productivity Pack Platfaim (Enhanced Automedia) 1 $ 1.0 $2,600 20% S400

Achvancdd Producthtly Pack (User) aS 450 $3.960 if4 Sie6

   

 

 

 

 

 

Case ID: 191203902

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 46 of 99

SAP Business One Praject Quote: SOUTHEAST DIESEL CORP.

Consulting Detall | Estimated Hours Estiniated Armount
Project implementation Rate @ $175/Hour low High Low High

 

 

   
 
   

8,400 41,200

   

 

1 rope elanning 48 66 |$ §
2 Business Blueprinting 120 160 | $5 21,000 5 28,000
3 Project Realization 250 326 | $ 43,750 $ §7,056
4 Final Preparations 1h2 126 15 $9,600 5 22,406
56 Live anid Support $ $

 

 

 

 

Project Assumptions & Expectations

A Cllant will execute the Vision33 Professional Services agreement and project specific
Statement of Work prlar ta project commencing.

8 The scope of Configuration & Tralning has been designed to be provided for Key client
personnel. Thesé personne will in turn traly & support other users, Train the Trainer
Approach,

¢ = Additional Implementation Assistance, Process Design & Refinement, Customizations &
Report Writing are available upan request. {This refers to aut of scope from the above
astimate)

0 Client wilt commit the internal resources, staff members and focus necessary to gain the
value aVallable in the services estimated, and understands that Training daes not necessarily
equate to the acquisition of knowledge without commitment and focus. Furthermore,
knowledge does not equate to expertise without time and practice.

E  Cllent will commit the resources and focus na@cassary to ascertain the acceptability of data
converted before the system fy placed Into production, unless otherwise agreed,

F Travel time and expenses are not included in this estimate and will ba billed as Incurred.
{Federal Mileage Rate}

G Hardware, database and operating system requirements are the responsiblity af the cllent
and are not included in this proposal. A copy of the SAP HANA System Requirement Gulde
wil ba made avaliable and any installation must meet these requirements as published by

H Sales taxes, If applicable, are not Included In thls esthmate

This estimate does not Include custom reporting or non-standard commission based reports.

J This estimate ts for the SouthEast Diesel Corp. company Implementation of SAP Business One
HANA, -

K The ¢ustomer {s responsible for providing access to support for ail 3rd party applications,

L The customer will provide all 3rd party application data files in the required format for
integration into SAP Business One.

MM Tha migration of master data does not include historical transactions, A static view is used to
display historlcat data.

N Tradewinds Power, Perkins Power and Stateline Power are included in the high range of the
above estimate, Assumes tha same Chart of Accounts and Items as SouthEast diesel Corp.

O  Payratl is not included In this proposal,

After the Go Live Date the Consulting Rate will be $175/hr for the first year.

Case ID: 191203902

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 47 of 99

EXHIBIT 2

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 48 of 99

ONESTOP REPORT
Sap America, Inc.

21 JANUARY 2020

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 49 of 99

Table of Contents

COMPANY SUMMARY
COMPANY DESCRIPTION
CORPORATE OVERVIEW
PRODUCTS AND OPERATIONS
CORPORATE FAMILY

NEWS

CONTACTS

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 50 of 99

Company Summary

Sap America, inc.

3999 West Chester Pike

Newtown Square, Pennsylvania, 19073-2305

United States

Tel: +1-610-661-1000

Marketability: Has Not Opted Out of Direct Marketing
http://www.sap.com

Employees: 1.7k (This Site) 13k (All Sites) Reporting Currency: USD
Company Type: Private Subsidiary, Financials in: USD
Headquarters

Annual Sales: 2.9B

Corporate Family: 499 Companies
D-U-N-S®° Number: 18-361-6317
LEi Number: 529900L0904HL3WPZF11

Ultimate Parent
Company: SAP SE

Parent Company: SAP SE

Business Description

SAP America represents its German parent, SAP, in the US and other countries, providing software and
services for managing accounting, distribution, human resources, and manufacturing functions. The
company's products include business intelligence, enterprise resource planning, customer relationship
management, and supply chain management software. SAP America offers industry-specific applications
for markets ranging from aerospace and defense to wholesale distribution. Its services include consulting
and support, as well as custom development and application hosting. SAP America accounts for about 40%
of its parent company's sales.

Source: DEB

industry

D&B Hoovers: Computer Programming
US 8-Digit SIC: 73710301 - Computer software development

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 51 of 99

 

Corporate Highlights
Prescreen Score: Import/Export Imports
Status:
D-U-N-S® Number: 183616317
Owns/Rents: Owns
Parent D-U-N-S® 316268655
Number: Plant/Facility Size 630,000
. (sa. ft.):
Ultimate Parent B-U- 316268655
N-S® Number: Latitude: 39.985658
EIN: 363556041 Longitude: -75.416067
Year Founded: 1988

Key Contacts

Dave Spencer
COO, Nerth America

 

Armando Manipon
Chief Technology Officer

 

Arlen Shenkman
Chief Financial Officer

 

Nick Tzitzon
Vice President Of Global Corporate Affairs And Head Of Chief Executive Officer Communications

 

Marika Aurarmo
Global Chief Operating Officer Database And Datamanagement

 

 
News

 

 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 52 of 99

Gas and electricity
Permalink to Northern district of texas blog electricity voltage in usa

Sep 02, 2019

@ BACK TO TABLE OF CONTENTS

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 53 of 99

Company Description

SAP America represents its German parent, SAP, in the LS and other countries, providing software and services for managing accounting,
distribution, human resources, and manufacturing functions. The company's products include business intelligence, enterprise resource
planning, customer relationship management, and supply chain management software. SAP America offers industry-specific applications for
markets ranging from aerospace and defense to wholesale distribution. tts services include consulting and support, as well as custom
development and application hosting. SAP America accounts for about 40% of its parent company's sales.

Geographic Reach

SAP America is headquartered in Newtown Square, Pennsyivania and has a Canadian headquarters in Toronto. It operates from 30 offices
across the US and Canada with locations in Silicon Valley, Vancouver, Chicago, Atlanta, Montreal, Dallas, Washington, Ottawa, Scottsdale, New
York, and Boston.

SAP America relies on the US for 80% of its revenue, while other countries in the region, primarily Canada, Mexico, and Brazil, provide the other
20%.

Sales and Marketing

SAP America claims more than 187,300 customers in 25 industries. IT works with some 3,500 channel partners and distributors that focus on the
smail and midsize enterprise market.

Financial Performance

Revenue for SAP America increased 4% to €9.7 billion in 2018 from €9.3 billion in 2017. Sales in the US rose about 6%, but fell 4% in the rest of
the Americas, Cloud subscription revenue advanced 27% in the Americas, but revenue from software licenses and software support revenue
slipped about 6%.

# SACK TO TABLE OF CONTENTS

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 54 of 99

Corporate Overview

Location Sales USD(mil): 2,939.9
3999 West Chester Pike Assets USD{mil}: NA
Newtown Square, PA, 19073-2305 Employees: 13,838
Delaware County Keyio™, 326967
United States Industry: Software and
Programming
Tel: 610-661-1000
Marketability: Has Not Opted Out

of Direct Marketing
WwwwW.sap.com

Key Corporate Relationships

Bank: : : : .
an Capital Lic, Hitachi Data Systems Credit Corp, Ibm Credit Lic

Industry Codes

NAICS 2017:

541511 - Custom Computer Programming Services (Primary}

ISIC Rev 4:

6202 - Computer consultancy and computer facilities management activities (Primary)

NACE 2002:

6202 - Computer consultancy activities (Primary}

UK SIC 2007:

6202 - Computer consultancy activities (Primary)

ANZSIC 2006:
7000 - Computer System Design and Related Services (Primary)

UK SIC 2003:
7222 - Other software consultancy and supply (Primary}

US SIC 1987:

7371 - Computer Programming Services (Primary}

US 8-Digit SIC:
73710301 - Computer software development (Primary)

Business Description

Incorporation Date:
Company Type:
Quoted Status:
Senior Director,
Technical Alliance
Management, Office
Of The Chief
Executive Officer:

1988
Private Subsidiary
Not Quoted

Austin Chynne

Citibank Europe Ple, Citibank International Plc, Crestark Equipment Finance A Division Gf Metabank, Banc Of America Leasing &

SAP America represents its German parent, SAP, in the US and other countries, providing software and services for managing accounting,
distribution, human resources, and manufacturing functions, The company's products include business intelligence, enterprise resource
planning, customer relationship management, and supply chain management software. SAP America offers industry-specific applications for
markets ranging from aerospace and defense to wholesale distribution. Its services include consulting and support, as well as custom
development and application hosting. SAP America accounts for about 40% of its parent company's sales.

 
Case 2:20-cv-00398-TJS

Source: D&B

Financial Data

Financials in:

Revenue:

& 2020 Dun & Bradstreet, inc. All rights reserved.

Document 1 Filed 01/22/20 Page 55 of 99

USD(mil}
2,939.9

1Year Growth
NA

# BACK TO TABLE OF CONTENTS

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 56 of 99

Products & Operations
Selected Products

Busines Analytics

Business Process

Collaboration

Data Warehousing

Financial Management

Governance, Risk, and Compliance
Human Capital Management
Supplier Relationship Management
Sustainability

#® BACK TO TABLE OF CONTENTS

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

Corporate Family Report

499 Total Corporate Family Members (Note: Branches are hidden)

© SAP SE

Dietmar-Hopp-Allee 16, Walldorf, Baden-Wuirttemberg, 69190, Germany
D-U-N-S® Number: 31-626-8655
Has Not Opted Out of Direct Marketing

@ Callidus Software Inc.
4140 Dublin Bivd Ste 400, Dublin, California, 94568-7757, United States
D-U-N-S® Number: 08-817-3026
Has Not Opted Out of Direct Marketing

©)

CALLIDUS SOFTWARE {SINGAPORE} PTE. LTD.

91 Tanglin Road, Singapore, 247918, Singapore
D-U-N-S® Number: 59-527-6332

Has Not Opted Out of Direct Marketing

Webcom, Inc.

324 E Wisconsin Ave Ste 1200, Milwaukee, Wisconsin, 53202-4309, United States
p-U-N-S® Number: 96-682-5432

Has Not Opted Out of Direct Marketing

CALLIDUS SOFTWARE PTY LIMITED

Jower2 Darting Park 201 Sussex St, Sydney, New South Wales, 2000, Australia
D-U-N-S® Number: 74-130-7029

Has Not Opted Out of Direct Marketing

Compensation Technologies LLC

8155£E Indian Bend Rd Ste 109, Scottsdale, Arizona, 85250-4827, United States
D-U-N-S® Number: 60-622-0692

Has Not Opted Gut of Direct Marketing

DATAHUG LIMITED

9 LowerWindsor Place, Dublin, lretand
D-U-N-S® Number: 98-502-4424

Has Not Opted Out of Direct Marketing

Viewcentral, LLC

1821S Bascom Ave Ste 391, Campbell, California, 95008-2309, United States
D-U-N-S® Number: 07-999-6827

Has Not Opted Out of Direct Marketing

CALLIDUS SOFTWARE LIMITED

Clockhouse Place Bedfont Road, Feltham, TWi4 8HD, United Kingdom
D-U-N-S® Number: 23-869-8844

Has Not Opted Out of Direct Marketing

Page 57 of 99

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

~Q) ORIENTDBLTD
Salisbury House, London, EC2M 5QQ, United Kingdom
1 D-U-N-S® Number: 21-750-7372

Has Not Opted Out of Direct Marketing

(S) ORIENTDB LTO
Via Roma 43, Udine, Udine, 33100, Italy
D-U-N-S® Number: 43-804-7736
Has Not Opted Out of Direct Marketing

9) Reysym inc,

1159 Sonora Ct Ste 205, Sunnyvale, California, 94086-5384, United States
D-U-N-S® Number: 08-007-5464
Has Not Opted Out of Direct Marketing

: (s) Litmos Limited

4140 Dublin Blvd Ste 400, Dublin, California, 94568-7757, United States
D-U-N-S® Number: 96-857-7143
Has ot Opted Gut of Direct Marketing

~ 9 CLICKTOOLS LIMITED

Suite 7, Poole, BH12 1ED, United Kingdom
D-U-N-S® Number: 22-024-8566

Has Not Gpted Out of Direct Marketing

Clicktools, Inc.

1661 E Camelback Rd Ste 235, Phoenix, Arizona, 85016-3983, United States
D-U-N-S® Number: 96-872-0479
Has Not Opted Out of Direct Marketing

(S) LEARNING HEROESLTO
401 Faraday House, 2Nd Floor North, Warrington, WA3 6GA, United Kingdom
D-U-N-S° Number: 22-030-0622
Has Not Opted Out of Direct Marketing

Pm €9 Qualtrics International inc.

i 333 River Park Dr, Prove, Utah, 84604-5787, United States
D-U-N-S® Number: 07-987-7609

Has Net Opted Out of Direct Marketing

GQ) sap POLSKA SP Z00
UL. Woloska5, Warszawa, Mazowieckile, 02-675, Poland
D-U-N-S® Number: 42-230-3768
Has Not Opted Out of Direct Marketing

SAP Canada inc

222 Bay St Suite 1800, 1900, 2000, North York, Ontario, M2P 2B8, Can ada
D-U-N-S® Number: 24-830-1251

Has Not Opted Out of Direct Marketing

 

Page 58 of 99

 
=o

 

9

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

-(3) SAP Financial inc
22? Bay St Ste 1800, Toronto, Ontario, M5K 1B7, Canada
D-U-N-S® Number: 20-553-4733
Has Not Opted Out of Direct Marketing

SAP SNG, 000

D, 52 Str. 2, Naberezhnaya Kosmodamianskaya, Moscow, 115054, Russian Federation
D-U-N-5® Number: 36-595-3624

Has Not Opted Out of Direct Marketing

SAP WEST BALKANS DOO BEOGRAD

Omladinskih Brigada 88 B, Beograd (Novi Beograd), 11070, Serbia
D-U-N-S® Number: 56-590-6216

Has Not Opted Out of Direct Marketing

SAP d.0.0.

Hektoroviceva 2, Zagreb, 10000, Croatia
D-U-N-S® Number: 49-965-2881

Has Not Opted Out of Direct Marketing

SAP Portals Europe GmbH

Dietmar-Hopp-Allee 16, Walldorf, Baden-Wirttemberg, 69190, Germany
D-U-N-S® Number: 33-079-4004

Has Not Opted Out of Direct Marketing

SAP ARGENTINA S.A.

Sargento Juan A. Cabral 3770, Munro, Buenos Aires, BIGOSERJ, Argentina
D-U-N-S® Number: 97-130-G009

Has Not Opted Out of Direct Marketing

Platone inc,

600 Hansen Way, Palo Alto, California, 94304-1024, United States
D-U-N-S® Number: 07-975-8424

Has Not Opted Out of Direct Marketing

(s) PLAT.ONELAB SRL

Piazza Borgo Pila439, Genova, Genova, 16129, Italy
D-U-N-S® Number: 43-582-4799
Has Not Opted Out of Direct Marketing

SAP COMMERCIAL SERVICESLTD

171 Old Bakery Street, Valetta, VLT 1455, Malta
D-U-N-S® Number: 56-550-5730

Has Not Opted Out of Direct Marketing

SAP LABS BULGARIA EOCOB

136A Tsar Boris ||| Blvd., Sofia, 1618, Bulgaria
D-U-N-S® Number: 56-560-8085

Has Not Opted Out of Direct Marketing

Page 59 of 99

 
 

 

©

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

SAP INFOTECH PRIVATE LIMITED

302, President Plaza, Ahmedabad, Gujarat, 380015, India
D-U-N-S® Number: 67-625-2045

Has Not Opted Out of Direct Marketing

SAP Retail Solutions Beteiligungsgeselischaft mbH

Dietmar-Hopp-Allee 16, Waldorf, Baden-Wlirttemberg, 69190, Germany
D-U-N-S® Number: 38-824-1242

Has Not Opted Out of Direct Marketing

Quadrem International Lid

C/O: Conyers Dill& Pearman, Hamilton, Bermuda
D-U-N-S® Number: 87-565-8382

Has Not Opted Out of Direct Marketing

Hybris GmbH

Nymphenburger Str. 86, Miinchen, Bayern, 80636, Germany
D-U-N-S® Number: 34-110-7352

Has Not Opted Out of Direct Marketing

- 19) Hybris (u.s.) Corporation

20N Wacker Dr F129, Chicago, Illinois, 60606-2806, United States
D-U-N-S® Number: 82-812-5570
Has Not Opted Out of Direct Marketing

ARIBA INDIA PRIVATE LIMITED

Upper Ground Floor,, Gurgaon, Haryana, 122002, India
D-U-N-S® Number: 65-005-5903

Has Not Opted Out of Direct Marketing

Quadrem Chile Ldta

San Crecente #81 Piso 6, Santiago, Santiago, Chile
D-U-N-S® Number; 98-087-2782

Has Not Opted Out of Direct Marketing

SAP JAPAN CO,, LTD.

1-6-4, Kojimachi, Chiyoda-Ku, Tokyo, 102-0083, Japan
D-U-N-S® Number: 69-126-3453

Has Not Opted Out of Direct Marketing

SAP SERVICE AND SUPPORT CENTRE (IRELAND) LIMITED
1012 - 1014 Kingswoed Avenue, Dublin, 24, Ireland
D-U-N-S® Number: 98-927-0814

Has Not Opted Out of Direct Marketing

SAP Danmark A/S

Lautrupsgade 11, Kabenhavn @, Hovedstaden, 2100, Denmark
D-U-N-S® Number: 30-597-3653

Has Not Opted Out of Direct Marketing

Page 60 of 99

 
 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 61 of 99

-- “ (s) SAP Slovenske sina.

: Mlynské Nivy 16, Bratislava - Mestskd Cast Ruzinov, 82109, Slovakia
D-U-N-S® Number: 449-507-9238

Has Not Opted Out of Direct Marketing

-(S) SAP INDONESIA, PT
Wisma Kyoei Prince 22Nd Floor, Jakarta, Jakarta, 10220, Indonesia
D-U-N-S® Number: 72-885-9216
Has Not Opted Out of Direct Marketing

. 2) SAP LABS INDIA PRIVATE LIMITED
' 138, Export Promotion Industrial Park, Bangalore, Karnataka, 560066, India
B-U-N-S® Number: 86-236-3434
Has Not Opted Out of Oirect Marketing

aa G) SAP INTERNATIONAL
133 - B,Somdutt Chamber-l, Delhi, Delhi, 110066, India
D-U-N-S° Number: 72-526-4381
Has Not Opted Out of Direct Marketing

: (s) SAP PORTALS ISRAEL LTD
15 Hatidhay, Raanana, 4366517, Israel
D-U-N-S® Number: 690-040-0444
Has Not Opted Out of Direct Marketing

() Sap Brasil Ltda

Av. Das Nacoes Unidas 14171, Sao Paulo, Sao Paulo, 04794-000, Brazil
D-U-N-S® Number: 90-064-9195
Has Not Opted Out of Direct Marketing

(HQ) SAP (China) HoldingCe., Ltd,
. Unito9, 7/F, North Tower, Suite C, Rongke Information Center, No.2, Kexueyuan (S) Road, Haidian District, Beijing, Beijin...
B-U-N-S® Number: 54-442-4459
Has Not Opted Out of Direct Marketing

(4Q) SAP (Beijing) Software System Co., Ltd.
No.16, Tianze Road, Chaoyang District, Beijing, Beljing, 100125, China
D-U-N-S® Number: 65-444-9362
Has Not Opted Out of Direct Marketing

“(iQ SAP China Co, Ltd.
Floor 47, Huidefeng International Plaza, No,1717, Nanjing West Road, Jing'an District, Shanghai, Shanghai, 200040...
D-U-N-S® Number: 52-812-0067
Has Not Opted Out of Direct Marketing

-(8) SYSTEMS APPLICATIONS PRODUCTS NIGERIA LID
Mansard Place, B- Wing 927/928 Bishop Aboyade Cole Street, Abuja, Nigeria
D-U-N-S® Number: 85-048-5320
Has Not Opted Out of Direct Marketing

 
 

 

 

®

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

AMBIN PROPERTIES (PTY} LTD

LWoodmead Dr, Johannesburg, Gauteng, 2128, South Africa
D-U-N-S° Number: 56-905-0086

Has Not Opted Out of Direct Marketing

SAP SYSTEMS, APPLICATIONS AND PRODUCTS IN DATA PROCESSING (THAILAND) LIMITED
287 Silom Road, Bang Rak, Bangkok, 10500, Thailand

D-U-N-S® Number: 66-067-0233

Has Not Opted Out of Direct Marketing

CLEARTRIP INC

C/O International Financial Services, Ebene, Mauritius
D-U-N-S® Number: 556-122-1147

Has Not Gpted Out of Direct Marketing

SAP Gsterreich GmbH

LassallestraBe 78, Wien, Wien, 1021, Austria
D-U-N-S® Number: 30-077-9907

Has Not Opted Outof Direct Marketing

SAP d.o.0,

Dunajska Cesta 165, Ljubljana, 1006, Slovenia
D-U-N-S° Number: 53-441-9502

Has Not Opted Gut of Direct Marketing

SAP HELLASS.A.

20 Ellinidon, Palaio Faliro, 17564, Greece
D-U-N-S® Number: 72-853-6694

Has Not Opted Out of Direct Marketing

(S) SAP CYPRUSLIMITED
Athina Court, Flat 101, 92 ifigeneias, Strovolos, 2003, Cyprus
D-U-N-S® Number: 35-713-4142
Has Not Opted Out of Direct Marketing

(s) SAP-BULGARIA E000

136 A Tsar Boris lii Blvd., Sofia, 1618, Bulgaria
D-U-N-S® Number: 52-361-0156
Has Not Opted Out of Direct Marketing

SAP Korea Limited

Dogok-Dong, Seoul, Seoul, 06292, Korea, Republic of
D-U-N-S® Number: 68-794-1039

Has Nat Opted Out of Direct Marketing

- (s) SAP Labs Korea, Inc.

235 Banpo-Daero Seocho-Gu, Seoul, Seoul, 06578, Korea, Republic of
D-U-N-S® Number: 68-885-9938
Has Not Opted Out of Direct Marketing

Page 62 of 99

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 63 of 99

~~ (s) SAP NORTH WEST AFRICA LTB
6Eme Etage Plateau 601 Park 1200 Batiment Shore 10 Boulevard ALQ, Casablanca, 20270, Morocco
D-U-N-S® Number: 35-402-2520
Has Not Opted Out of Direct Marketing

~ GQ) SAP PHILIPPINES, INC.
27Th Floor Nac Tower, Taguig, Manila, 1634, Philippines
D-U-N-S® Number: 711-882-4840
Has Not Opted Out of Direct Marketing

~(S) SAP HONGKONG CO. LIMITED
35/F Times Sq Twr 2, Causeway Bay, Hong Kong SAR
D-U-N-S® Number: 66-321-6133
Has Not Opted Out of Direct Marketing

GQ) SAP Middle East 8. North Africa (LLC)
Near American University In Dubai Butterfly, Building B, Al Bourooj Street, Dubai Internet City, Dubai, Dubai, United Arab...
D-U-N-5® Number: 85-100-7513

Has Not Opted Out of Direct Marketing

~ (HQ) SAP FRANCE HOLDING

Mysap Fr Sapmarkets Fr Sapmarketket Fr, Levallois-Perret, Ile-De-France, 92300, France
B-U-N-S® Number: 50-052-2925

Has Not Opted Out of Direct Marketing

 

~ “(GQ SAP LABS FRANCE
Erp FontDe L Orme, Mougins, Provence-Alpes-Cote D'Azur, 06250, France
D-U-N-S® Number: 50-146-2571
Has Not Opted Out of Direct Marketing

(s) Business Objects Hoiding BY,

i Amerikastraat 10, ‘s-Hertogenbesch, Noord-Brabant, 5232 BE, Netheriands
D-U-N-S® Number: 41-848-7294

Opis Out of Direct Marketing

(iQ) SAP FRANCE

35 Rue DAlsace, Levallois-Perret, Ile-De-France, 92300, France
D-U-EN-S° Number: 76-773-7265
Has Not Opted Gut of Direct Marketing

© BUSINESS GBJECTS SOFTWARE LIMITED
1012/1014 Kingswood Avenue, Dublin, 24, freland
D-U-N-S® Number: 98-583-8981
Has Not Opted Out of Direct Marketing

(s) CRYSTAL DECISIONS (IRELAND) LIMITED
Block 1 Harcourt Centre, Dublin, 2, Ireland
D-U-N-S® Number: 98-562-5552
Has Not Opted Out of Direct Marketing

 

 
 

 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

(3) BUSINESS OBJECTS MALAYSIA SDN BHD
165 Jalan Ampang, KualaLumpur, Kuala Lumpur, 50450, Malaysia
D-U-N-S® Number: 89-430-8134
Has Not Opted Out of Direct Marketing

. (s) SAP IRELAND US-FINANCIAL SERVICES DESIGNATED ACTIVITY COMPANY
1012-1014 Kingswood Avenue, Dublin, 24, Ireland
D-U-N-S® Number: 98-504-5800
Has Not Opted Out of Direct Marketing

9 Sap America, Inc.

~@9

®
©

©

3999 West Chester Pike, Newtown Square, Pennsylvania, 19073-2305, United States
D-U-N-S® Number: 18-361-6317
Has Not Opted Out of Direct Marketing

Tomorrownow, incorporated

1716 Briarcrest Dr Ste 400, Bryan, Texas, 77802-2766, United States
D-U-N-S® Number: 13-176-6474

Has Net Opted Out of Direct Marketing

Successfactors, Inc.

1 Tower Pi Ste 1100, South San Francisco, California, 94080-1839, United States
D-U-N-S® Number: 80-915-9460

Has Not Opted Out of Direct Marketing

(s) SUCCESSFACTORS [PHILIPPINES}, INC.
12Th Floor square Bullding, Pasig, Manila, 1600, Philippines
D-U-N-S® Number: 72-12?-8737
Has Not Opted Out of Direct Marketing

. i) Plateau Systems, LLC

2000 Edmund Halley Dr Ste 400, Reston, Virginia, 20191-3466, United States
D-U-N-S® Number: 93-363-8629
Has Not Cpted Out of Direct Marketing

SYBASE SOFTWARE (MALAYSIA) SDN. BHD.

Suite 22.09 Level 22 G Tower, Kuala Lumpuy, Kuala Lumpur, 50400, Malaysia
D-U-N-S® Number: 65-221-8058

Has Not Opted Out of Direct Marketing

Ariba inc.

3999 West Chester Pike, Newtown Square, Pennsylvania, 19073-2305, United States
D-U-N-S® Number. 07-986-2904

Has Not Opted Gut of Direct Marketing

CRYSTAL DECISIGNS HOLDINGS LIMITED

Block 1 Harcourt Centre, Harcourt Street, Dublin, 2, Ireland
D-U-N-S® Number: 98-551-0549

Has Not Opted Out of Direct Marketing

Page 64 of 99

 
 

 

j
i
j
j
{

 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 65 of 99

: -(S) SAP Dritte Beteiligungs- und Vermégensverwaltungs GmbH

Dietmar-Hopp-Allee 16, Walldorf, Baden-Wiirttemberg, 69190, Germany
D-U-N-S° Number: 55- 135-1476
Has Not Opted Gut of Direct Marketing

(8) Sapmarkets, Inc.

3475 Deer Creek Rd Bldg B, Palo Alto, California, 94304-1316, United States
D-U-N-S® Number: 93-005-3793
Has Not Opted Out of Direct Marketing

-(s) Sap National Security Services, Inc.

3809 West Chester Pike Ste 210, Newtown Square, Pennsylvania, 19073-2331, United States
D-U-N-S® Number; 14-494-9653
Has Not Opted Outof Direct Marketing

- 9 Concur Technologies, Inc.

601 108Th Ave Ne Ste 1000, Bellevue, Washington, 98004-4750, United States
D-U-N-S® Number: 86-726-2263
Has Not Opted Out of Direct Marketing

= GQ) CONCUR JAPAN, INC.

6-10-1, Ginza, Chue-Ku, Tokyo, 104-0061, Japan
D-U-N-S® Number: 69-124-4386
Has Not Opted Out of Direct Marketing

Trx, Ine.

3500 Lenox Rd Ne Ste G2, Atlanta, Georgia, 30326-4265, United States
D-U-N-S® Number: 12-764-2069

Has Not Opted Out of Direct Marketing

" (s) TRX Luxembourg SARL
Route D'Esch 412 F, Luxembourg, 1471, Luxembourg
D-U-N-S® Number: 337-021-8101
Has Not Opted Out of Direct Marketing

) TRXUK, LTD

5 New Street Square, London, EC4A 31TW, United Kingdom
D-U-N-S? Number: 23-862-8155
Has Not Opted Out of Direct Marketing

 

~ -(s) TRX EUROPE, LTD
Sutherland House, Crawley, RH101UH, United Kingdom
D-U-N-S® Number: 23-849-9201
Has Not Opted Out of Direct Marketing

-(8) Hipmunk, Inc.

180 Townsend St, San Francisco, California, 94107-2588, United States
D-U-N-S® Number: 061-468-4206
Opts Out of Direct Marketing

 
 

 

 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 66 of 99

Sap Labs, LLC

3410 Hillview Ave, Palo Alto, California, 94304-1395, United States
D-U-N-S® Number: 95-737-0851

Has Not Opted Out of Direct Marketing

en (s) HMS Software, Inc.

1912 Lakeview Dr, Harker Heights, Texas, 76548-8721, United States
D-U-N-S® Number: 84-272-7161

Has Not Opted Out of Direct Marketing

Sap investments inc

3999 West Chester Pike, Newtown Square, Pennsylvania, 19073-2305, United States
D-U-N-S® Number: 09-909-3762

Has Not Opted Out of Direct Marketing

SAP Business Services Canter Nederland BY.

Amierikastraat 10, 'sHertogenbosch, Noord-Brabant, 5232 BE, Netherlands
D-U-N-S® Number: 441-416-5346

Has Not Opted Out of Direct Marketing

SYBASE PHILIPPINES INC

29Th FloorCitibank Tower, Makati, Manila, Philippines
D-U-N-5® Number: 71-890-3677

Has Not Opted Out of Direct Marketing

SYBASE SOFTWARE (INDIA} PRIVATE LIMITED

Unit No. 401, 47h Floor, Platina Building,, Mumbai, Maharashtra, 400051, India
D-U-N-S® Number: 91-862-0829

Has Not Opted Out of Direct Marketing

SYBASE 365 PTE. LIB.

36Th Floor Menara Maxis, KualaLumpur, KualaLumpur, 50480, Malaysia
D-U-N-S® Number: 65-245-4443

Has Not Opted Out of Direct Marketing

Sap International, ine.

5301 Blue Lagoon Dr Ste 790, Miami, Florida, 33126-2099, United States
D-U-N-S® Number: 15-989-1910

Has Not Opted Out of Direct Marketing

Sybase 365, LLC

1 Sybase Dr, Dublin, California, 94568-7976, United States
D-U-N-S® Number: 07-869-1527

Has Not Opted Out of Direct Marketing

Sap industries, Inc.

3999 West Chester Pike, Newtown Square, Pennsyivania, 19073-2305, United States
D-U-N-S® Number: 04-100-0973

Has Not Opted Out of Direct Marketing

 
 

 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 67 of 99

7 (8) SAP Projektverwaltungs- und Beteiligungs GmbH

Dietmar-Hopp-Allee 16, Walldorf, Baden-Wiirttemberg, 69190, Germany
D-U-N-S® Number: 53-773-2633
Has Not Opted Out of Direct Marketing

> ~€Q Sap Public Services, inc.

1399 New York Ave Nw Ste 800, Washington, District of Columbia, 20005-4744, United States
D-U-N-S® Number: 08-580-0527
Has Not Opted Out of Direct Marketing

. “GQ Ariba, Inc.

3420 Hillview Ave Bldg 3, Palo Alto, California, 94304-1355, United States
D-U-N-S® Number: 96-747-7712
Has Not Opted Out of Direct Marketing

~ GS) ARIBA INTERNATIONAL SINGAPORE PTE, LTD.

3 Temasek Avenue, Singapore, 039190, Singapore
D-U-N-S° Number: 62-847-3852
Has Not Opted Out of Direct Marketing

Ariba Middle East

34669, Dubai, Dubai, United Arab Emirates
D-U-N-S® Number; 56-157-5858

Has Net Opted Out of Direct Marketing

Ariba Technologies Netherlands BY,

Amerikastraat 10, 's-Hertogenbosch, Noord-Brabant, 5232 BE, Netherlands
D-U-N-S® Number: 40-314-8963

Opts Out of Direct Marketing

: (19) ARIBA TECHNOLOGIES INDIA PRIVATE LIMITED

56/14, 3Rd Floor, Sharada Towers, Bangalore, Karnataka, 560046, India
D-U-N-S® Number: 91-862-6292
Has Not Opted Out of Direct Marketing

NIHON ARIBA KK.

1-6-4, Kojimachi, Chiyoda-Ku, Tokyo, 102-0083, Japan
D-U-N-S® Number: 711-421-7721

Has Not Opted Out of Direct Marketing

QUADREM PERU S.A.C,

Av, Pardo Y Aliaga No. 699 Apt. 4, Lima, Lima, 27, Peru
D-U-N-5® Number: 95-316-7447

Has Not Opted Out of Direct Marketing

a9) CRYSTAL DECISIONS (UK) LIMITED

New Street Square, London, EC4A 3TW, United Kingdom
D-U-N-S® Number: 29-859-0977

Has Not Opted Out of Direct Marketing

 
 

“©

©

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

SAP Sechste Beteiligungs- und Vermogensverwaltungs GmbH
Dietmar-Hopp-Allee 16, Walldorf, Baden-Wiirttemberg, 69190, Germany
D-U-N-S® Number: 34-199-4860

Has Not Opted Out of Direct Marketing

SuccessFactors Cayman Ltd

C/O Estera Trust Cayman Limited, George Town, Cayman Islands
D-U-N-S® Number: 81-555-7627

Has Not Opted Out of Direct Marketing

SAP UAB

Gyneju G. 16, Vilnius, LT-01109, Lithuania
D-U-N-S® Number: 56-568-7019

Has Not Opted Out of Direct Marketing

CONCUR TECHNOLOGIES (INDIA) PRIVATE LIMITED

57h Fly, 65/2, Laurel B Block, Bagmane Tech Park,, Bangalore, Karnataka, 560093, India
D-U-N-S® Number: 65-087-1457

Has Not Opted Out of Direct Marketing

SAP Beteiligungs GmbH

Hasso-Plattner-Ring 7, Walldorf, Baden-Wirttemberg, 69190, Germany
D-U-N-5° Number: 32-934-6279

Has Not Opted Out of Direct Marketing

(GQ) SAP Deutschland SE &Co. KG
Hasso-Plattner-Ring 7, Walldorf, Baden-Wiirttemberg, 69190, Germany
D-U-N-S® Number: 32-926-0280
Has Not Cpted Out of Direct Marketing

SAP TURKIVE YAZILIM URETIM VE TICARET ANONIM SIRKETI
No:82 F/16, Unatan Mahallesi, stan bul (Anatolfa}), Turkey
B-U-N-S® Number: 36-648-9453

Has Not Opted Oui of Direct Marketing

CONCUR (CANADA), INC.

4120 Yonge St Unit 600, North York, Ontario, M2P 2B8, Canada
D-U-N-S® Number: 20-351-8352

Has Not Opted Out of Direct Marketing

SAP (Schweiz) AG

Leugenestrasse 6, Biel/Bienne, Bern, 2500, Switzerland
D-U-N-S° Number: 48-166-6931

Has Not Opted Out of Direct Marketing

- (s) Concur (Switzerland) GmbH

C/O Tif Services Sa, Ziirich Branch, Zlirich, Zlirich, 8001, Switzerland
D-U-N-S® Number: 48-614-3238
Has Not Opted Out of Direct Marketing

Page 68 of 99

 
 

 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

-(3) SAP Estonia OU

it Reosikrantzi, Tallinn, £0119, Estonia
D-U-N-S® Number: 56-573-3636
Has Not Opted Out of Direct Marketing

SAP IRELAND LIMITED

1012/1014 Kingswood Avenue, Dublin, 24, lreland
D-U-N-S° Number, 98-548-4059

Has Not Opted Outof Direct Marketing

SAP Ventures Investment GmbH

Dietmar-Hopp-Allee 16, Walldorf, Baden-Wirttemberg, 69190, Germany
D-U-N-S® Number: 34-263-8881

Has Not Opted Out of Direct Marketing

- (s) SAP Stebte Betelligungs- und Vermégensverwaltungs GmbH

Dietmar-Hopp-Allee 16, Walldorf, Baden-Wiirttemberg, 69190, Germany
b-U-N-S® Number: 31-413-1235
Has Not Opted Out of Direct Marketing

- (s) OutlookSoft Deutschiand GmbH

Dietmar-Hopp-Allee 16, Walldorf, Baden-Wiirttemberg, 69190, Germany
D-U-N-S® Number: 33-280-5147
Has Not Opted Out of Direct Marketing

- (s) SAP Hosting Beteiligungs GmbH

Sap-Allee 45, St. Leon-Rot, Baden-Wirttemberg, 68789, Germany
p-U-N-S® Number: 32-816-8120
Has Not Opted Out of Direct Marketing

SAP Vierte Betelligungs- und Vermdégensverwaltungs GmbH
Dietmar-Hopp-Allee 16, Walldorf, Baden-Wlirttemberg, 69190, Germany
D-U-N-S® Number: 55-123-3781 :

Has Not Opted Out of Direct Marketing

SAP ASIA PTE. LTC,

30 Pasir Panjang Read, Singapore, 117440, Singapore
D-U-N-S® Number: 59-510-4571

Has Not Opted Out of Direct Marketing

(S) SAP ASIA (VIETNAM) COMPANY LIMITED
24C Phan Dang Luu Street,, Ho Chi Minh, Vietnam
D-U-N-S® Number: 55-641-5692
Has Not Opted Out of Direct Marketing

- (s) SYBASE (SINGAPORE) PTE, LTD.

4388 Alexandra Road, Singapore, 119968, Singapore
D-U-N-S® Number: 59-544-5719
Has Not Opted Out of Direct Marketing

Page 69 of 99

 
 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

~~ @ SAP Nederiand BY.

Amerikastraat 10, 's-Hertogenbosch, Noord-Brabant, 5232 BE, Netherlands
D-U-N-S® Number: 41-081-G758

Opts Out of Direct Marketing

~ Concur Holdings (Netherlands) BM.

Amerikastraat 10, ‘s-Hertogenbosch, Noord-Brabant, 5232 BE, Netherlands
D-U-N-S® Number: 48-953-5201

Opts Out of Direct Marketing

©

Concur Technologies (Hong Kong} Limited

Rm 3202 Jardine Hse, Central District, Hong Kong SAR
D-U-N-S® Number: 66-956-3590

Has Not Opted Gut of Direct Marketing

CONCUR TECHNOLOGIES (AUSTRALIA) PTY LIMITED

14123 Epping Rd, Macquarie Park, New South Wales, 2113, Australia
D-U-N-S® Number: 75-960-7773

Has Not Opted Out of Direct Marketing

(S) CONTGOPTYLTO
33 York St, Sydney, New South Wales, 2000, Australia
p-U-N-S® Number: 75-665-6282
Has Not Opted Out of Direct Marketing

Concur {Germany} GmbH

Frankfurter Str £, Eschborn, Hessen, 65760, Germany
D-U-N-S® Number: 31-261-0691

Has Not Opted Out of Direct Marketing

Concur fCzech) s.no,

Bucharova 2817/11, Praha5 -Stodulky, 15800, Czech Republic
D-U-N-S® Number; 49-510-8251

Has Not Opted Out of Direct Marketing

CONCUR (NEW ZEALAND} LIMITED

Level 7, 36 Brandon Street, Wellington,, 6011, New Zealand
D-U-N-S® Number: 59-138-6941

Has Not Opted Out of Direct Marketing

CONCUR TECHNOLOGIES (SINGAPORE) PTE. LTD.

3G Pasir Panjang Road, Singapore, 117440, Singapore
D-U-N-S® Number: 59-536-4047

Has Not Opted Out of Direct Marketing

CONCUR HOLDINGS FRANCE SAS

D-U-N-S® Number: 26-126-6612
Has Not Opted Out of Direct Marketing

Page 70 of 99

 
 

 

 

©)

@

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 71 of 99

' Gs) CONCUR (FRANCE) SAS
Etap Ele Etudes Applications On Line, Levallois-Perret, Ile-De-France, 92300, France
D-U-N-S® Number: 39-164-2431
Has Not Opted Out of Direct Marketing

io 8) GLOBALEXPENSE LTD

7 Bath Road, Slough, SL13UA, United Kingdom
i D-U-N-S® Number: 23-827-6492

: Has Not Opted Out of Direct Marketing

ban CONCUR TECHNOLOGIES (UK) LIMITED
: Sygnus Court, Maidenhead, SL6 8AD, United Kingdom
_  D-U-N-S® Number: 52-566-5634
' Has Not Opted Out of Direct Marketing

~=-(@iQ) CONTGO LIMITED
'  SNew Street Square, London, EC4A37TW, United Kingdom
| D-U-N-S® Number: 73-577-0088
| Opts Out of Direct Marketing
bones (s) CONTGO CONSULTING LIMITED
5 New Street Square, London, EC4A 3TW, United Kingdom
D-U-N-S® Number: 67-147-9814
Has Not Opied Out of Direct Marketing

~ 9 SAP ESPANA SISTEMAS APLICACIONES ¥ PRODUCTOS EN LA INFORMATICA SA

Calle Torrelaguna, 77 - BL Sap, Madrid, Madrid, 28043, Spain
D-U-N-S® Number: 46-864-5726
Has Not Opted Out of Direct Marketing

. 9) S.A.P.ITALIA SISTEM! APPLICAZIONI PRODOTTIIN DATA PROCESSING SPA

Via Monza7/A, Vimercate, Monza E Brianza, 20871, Italy
D-U-N-S® Number: 43-970-4917
Has Not Opted Out of Direct Marketing

SAP Costa Rica SA

Plaza Tempo Piso 4°, San Jose, San Jose, Costa Rica
D-U-N-S® Number: 85-320-2992

Has Not Opted Out of Direct Marketing

SAP Az MMC

Landmark Plaza lii, 90A Nizami Str., Baku, AZ1010, Azerbaijan
D-U-N-S® Number: 50-686-6063

Has Not Opted Out of Direct Marketing

SAP TAIWAN CO.,LTD.

10F, 11F, No, 123, Sung Jen Rd.,, Taipei City, 10596, Taiwan Region
D-U-N-S® Number: 65-747-1996

Has Not Opted Out of Direct Marketing

 
 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

~ -{4Q) SAP ISRAEL Ltd

Raanana, Raanania, Israel
D-U-N-S® Number: 53-294-3537
Has Not Opted Out of Direct Marketing

CiearTrip inc

C/O Maples Corporate Services Limited, George Town, KY1-1104, Cayman islands
D-U-N-S® Number: 81-555-7628

Has Not Opted Out of Direct Marketing

All Tax Platform - Solucoes Tributarias S.A,

Av. Das Nacgdes Unidas 12901, Sdo Paulo, Sao Paulo, 04578-000, Brazit
D-U-N-S® Number: 90-114-2215

Has Not Opted Out of Direct Marketing

SAP AUSTRALIA PTY LTD

Level 6, North Sydney, New South Wales, 2060, Australia
D-U-N-5® Number: 75-087-1899

Has Not Opted Out of Direct Marketing

(S) GIGYA AUSTRALIA PTY LTD
11213-1121 High St, Armadale, Victoria, 3143, Australia
D-U-N-S® Number: 74-455-2684
Has Not Opted Out of Direct Marketing

Fieldgiass, Inc.

111N Canat St Ste 600, Chicage, Illinois, 60606-7221, United States
D-U-N-S® Number: 600-204-8341

Has Not Opted Out of Direct Marketing

" (s) FIELDGLASS EUROPE LIMITED

Clockhouse Place Bedfont Road, Feltham, TW14 8HD, United Kingdom
D-U-N-S® Number: 771-939-3634
Has Not Opted Out of Direct Marketing

SAP (UK) LIMITED

Clockhouse Place, Feltham, TW14 8HD, United Kingdom
D-U-N-S® Number: 39-695-1675

Has Not Opted Out of Direct Marketing

~ (8) GIGYA UK LIMITED

2Nd Floor Regis House, London, FC4R 9AN, United Kingdom
D-U-N-S® Number: 241-830-2940
Has Not Opted Out of Direct Marketing

TRX TECHNOLOGIES INDIA PRIVATE LIMITED

Page 72 of 99

5, 2Nd Floor, Salarpuria Infinity Building, Bannerghatta Road, Bangalore, Karnataka, 560024, india

D-U-N-S® Number: 86-443-4353
Has Not Opted Out of Direct Marketing

 
 

 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 73 of 99

~(s) Sap Global Marketing inc.
10 Hudson Yards Fl51, New York, NewYork, 10001-2157, United States
D-U-N-S® Number: 62-359-3444
Has Not Opted Out of Direct Marketing

- ) Sap Belgium - Systems Applications and Products
Avenue Des Olympiades 2, Bruxelles, 1140, Beigium
D-U-N-S® Number: 37-318-2526
Has Not Opted Out of Direct Marketing

-(S) SAP LABS, COO
0.5? Str. 2, Naberezhnaya Kosmedamianskaya, Moscow, 115054, Russian Federation
D-U-N-S® Number: 50-547-9227
Has Not Opted Gut of Direct Marketing

(HQ) SAP México, S.A. de Cx.
Prol, Paseo De La Reforma No. 600 Int.2, México, Ciudad De Mexico, 01210, Mexico
D-U-N-S® Number: 81-222-5902
Has Not Opted Out of Direct Marketing

. G) Sap Chile Ltda.

Rosario Norte 100, Of. 1301, Santiago, Santiago, Chile
D-U-N-S® Number: 812-563-2520
Has Not Opted Out of Direct Marketing

‘S) SAP INDIA (HOLDING) PTE. LTD,
30 Pasir Panjang Road, Singapore, 117440, Singapore
D-U-N-5S® Number: 62-835-9044
Has Not Opted Out of Direct Marketing

(S) SAP Latvia SiA
21 Krisjana Valdemara tela, Riga, LV-1010, Latvia
D-U-N-S® Number: 68-177-8454
Has Not Opted Out of Direct Marketing

) SAP Portals Holding Beteiligungs GmbH
_Dietmar-Hopp-Altee 16, Walldorf, Baden-Wiirttemberg, 69190, Germany
D-U-N-S® Number: 34-408-4483
Has Not Opied Out of Direct Marketing

»--(S) SAP Nederland Holding BY.
Amerikastraat 10, 's-Hertopenbosch, Noord-Brabant, 5232 BE, Netherlands
D-U-N-S® Number: 48-963-6033
Has Not Opted Out of Direct Marketing

. 49 SAP NEW ZEALAND LIMITED
Level 15,151 Queen Street, Auckland,, 1010, New Zealand
D-U-N-S® Number: 59-054-7592
Has Not Gpted Gut of Direct Marketing

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 74 of 99

_ 49) Gigya, inc.

2513 Charleston Rd Ste 200, Mountain View, California, 94043-1607, United States
D-U-N-S® Number; 80-846-3827
Has Not Opted Out of Direct Marketing

. «9 Sap Norge AS

Lysaker Torg 5, Lysaker, 1366, Norway
D-U-N-S® Number: 73-132-0917
Has Not Opted Out of Direct Marketing

t

- () Sap Svenska AB
Sveavadgen 44, Stockholm, Stockholm, 11134, Sweden
D-U-N-S® Number: 35-598-0962
Has Not Opted Gut of Direct Marketing

J (s) SAP Erste Betelligungs- und Vermégensverwaitungs GmbH
Dietmar-Hopp-Allee 16, Walldorf, Baden-Wiirttemberg, 69190, Germany
D-U-N-S® Number: 55-129-6994

Has Not Opted Out of Direct Marketing

(GQ) SAP Andinay del Caribe, CA,
' Av. Principal De La Castellana,, Caracas, Distrito Federal, 1060, Venezuela
D-U-N-S® Number: 88-671-3148
Has Not Opted Out of Direct Marketing

 

poe (8) SAP Pert SA.C.

: Av. Clrcunvalacién Del Club Golf, Lima, Lima, 33, Peru
i D-U-N-S® Number: 93-484-7955

Has Not Opted Out of Direct Marketing

GQ SAP ROMANIA SRL

i Str. Tipografilor Nr 11-15, Sectorul 1, Bucuresti, Romania
‘ D-U-N-S° Number: 56-554-8562

Has Not Opted Out of Direct Marketing

- (s) SAP Zweite Beteiligungs - und Vermégensverwaltungs GmbH
Dietmar-Hopp-Allee 16, Walldorf, Baden-Wiirttemberg, 69190, Germany
D-U-N-S® Number: 50-692-7305
Has Not Opted Out of Direct Marketing

(S) SAP ESTONIA OU
Tatari Th 2, Tallinn, 10141, Estonia
p-U-N-S® Number: 56-544-4426
Has Not Opted Out of Direct Marketing

~ (s) SAP MALTA INVESTMENTS LIMITED
. t71 Old Bakery Street, Valletta, Malta
D-U-N-S® Number: 56-556-9700
Has Not Opted Out of Direct Marketing

 
 

 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

CLEARTRIP PRIVATE LIMITED

Unit No 001, Ground Floor, DtcBuilding,, Mumbai, Maharashtra, 400011, India
D-U-N-S® Number: 67-737-7612

Has Not Opted Out of Direct Marketing

Altiscale, Inc.

3460 Hillview Ave, Palo Alto, California, 94304-1338, United States
D-U-N-5® Number: 07-928-0620

Has Not Opted Out of Direct Marketing

Sybase 365 Ltd.

C/O: Codan Trust Company (BML) Ltd,, Road Town, Virgin Islands (British)
D-U-N-S® Number: 86-543-4294

Has Not Opied Out of Direct Marketing

SAP Puerto Rico GmbH

Dietnar-Hopp-Allee 16, Waldorf, Baden-Wiirttemberg, 69190, Germany
1-U-N-S® Number: 34-118-3907

Has Not Opted Out of Direct Marketing

SAP international Panama SA

Punta Pacifica, Torres De Las Americas, Torre 8, Panama City, Panama
D-U-N-S® Number; 81-680-2665

Has Not Opted Out of Direct Marketing

SAP Finland Oy

Keilasatama5, Espoo, Uusimaa, 02150, Finland
D-U-N-S® Number: 36-871-1789

Has Not Opted Out of Direct Marketing

“€9 SAP Labs Finland Oy

Keilasatama5, Espoo, Uusimaa, 02150, Finland
D-U-N-S® Number: 36-919-2120
| Has Not Opted Out of Direct Marketing

G) Marlin Systems Oy
Keilasatama 5, Espoo, Uusimaa, 02150, Finland
D-U-N-S® Number: 53- 780-5277
Has Not Opted Out af Direct Marketing

SAP SAUDI ARABIA SOFTWARE SERVICES LIMITED

47h Floor,Centria Center,Qlaya Main Road,P 0 Box 19319, Riyadh, 11435, Saudi Arabia
D-U-N-S® Number: 55-771-8256

Has Not Opted Out of Direct Marketing

SAP Services $1.0.

Bucharova 2817/11, Praha5 - Stodulky, 15800, Czech Republic
D-U-N-5S® Number: 49-516-5367

Has Not Opted Out of Direct Marketing

Page 75 of 99

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 76 of 99

SAP EMEA INSIDE SALES SE

Calle Torrelaguna 77, Madrid, Madrid, 28043, Spain
p-U-N-S® Number: 477-527-1974

Has Not Opted Out of Direct Marketing

SAP Hungary Rendszerek, Aikalmazasok és Termékek az Adatfeldelgozasban Informatikai Korldtelt Felelosségu Tarsasdg

Zahony U. T. (Graphisoft Park), Budapest, 1031, Hungary
D-U-N-S® Number: 40-122-8515
Has Not Opted Out of Direct Marketing

SAP INDIA PRIVATE LIMITED

6Th Floor, Plot C1, RmzEcoworld,, Bangalore, Karnataka, 560103, India
D-U-N-S® Number: 65-027-4975

Has Not Opted Out of Direct Marketing

SAP Foreign Holdings GmbH

Dietmar-Hopp-Allee 16, Walldorf, Baden-Wirttemberg, 69199, Germany
D-U-N-S® Number: 34-383-9705

Has Not Opted Out of Direct Marketing

SAP CR, spol. s ra.

Vyskocilova 1481/4, Praha4-Michle, 14000, Czech Republic
D-U-N-S® Number: 36-055-2848

Has Not Opted Out of Direct Marketing

#% BACK TO TABLE OF CONTENTS

 
News

 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 77 of 99

Gas and electricity
2-Sep-2019 (538 words)

Permalink to Northern district of texas blog electricity voltage in usa

On December 4, 2018, Judge Kinkeade issued an Order (available here) in SAP America v. InvestPic. SAP filed a
declaratory-judgment lawsuit against Investpic seeking a declaration of non-infringement of Investpic’s patent.
Investpiccounterclaimed for infringement, and lost at the gas laws worksheet pdf district court and the Federal
Circuit (both of whom zuled that Investpic’s patent...

www. gasetectricity.in

@ BACK TQ TABLE GF CONTENTS

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 78 of 99

Contacts

Dave Spencer

 

COO, North America at Sap America, Inc.

Newtown Square, Pennsylvania, United States
Computer Programming
Main: +1-610-661- 1000

Armando Manipon

 

Chief Technology Officer at Sap America, Inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1006

Ernaik: armando.manipon@sap.com

Arlen Shenkman

Chief Financial Officer at Sap America, inc.

 

Newtown Square, Pennsylvania, United States
Computer Programming
Main: +1-610-661-1006

Nick Tzitzon

Vice President Of Global Corporate Affairs And Head Of Chief Executive Officer Communications at Sap
America, Inc.

 

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1000
Direct: 610-661-3117
Email: nick.tzitzon@sap.com

Marika Auramo

Global Chief Operating Officer Database And Datamanagement at Sap America, inc.

 

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1000

Email: marika.auramo@sap.com

 
 

 

 

 

 

 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

Marcelo Giampietro
Chief Operating Officer, Sap U.S at Sap America, inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1000
Email marcelo.giampietro@sap.com
Dennis White

President | Four Points Installation Inc at Sap America, inc.

Newtown Square, Pennsylvania, United States
Computer Programming
Main: +1-610-661-1000

Elton Hay

Chief Information Security Officer at Sap America, Inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661- 1000
Direct: 650-390-1415
Email: elton hay@sap.com

isabelle Roussin

Executive Vice President / senior Vice P at Sap America, inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1000

Email: isabelle.roussin@sap.com

Michael Hartmann

Chief Security Officer at Sap America, inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1000

Email: michael.hartmann@sap.com

Bertram Schulte
Chief Digital Officer at Sap America, Inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661- 1006

Emait: bertram.schulte@sap.com

Page 79 of 99

 
 

 

 

 

 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 80 of 99

Michelle Bergevin

Senior Vice President / Vice President / Director / Department Head at Sap America, Inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1000

Email: michelle. bergevin@sap.com

Manette Chadwick

Vice President at Sap America, inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1600

Email: manette.chadwick@sap.com

Dion Graham

Vice President at Sap America, Inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661- 1000

Email: dion.graham@sap.com

Mary Odabashian

Vice President at Sap America, inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1000
Direct: 610-661-3549
Email: mary.odabashian@sap.com

Shannon Platz

Vice President at Sap America, inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1000

Email: shannon.platz@sap.com

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 81 of 99

Mark Scallion

Vice President at Sap America, inc.

 

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1600
Email: mark.scallion@sap.com
Aaron Smith

 

Vice President at Sap America, inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1600
Direct: 206-922-2279
Email: aa.smith@sap.com
Jim Tooley

Vice President Of Engineering, Operational Excetlence at Sap America, inc.

 

Newtown Square, Pennsylvania, U nited States
Computer Programming

Main: +1-610-661-1000

Email: jim.tooley@sap.com

Joseph Larosa

 

Vice President of Fin at Sap America, Inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1000

Email: joseph, larosa@sap.com

Brad Mcinroy

Vice President Of Post Merger Integration, Strategic Finance Projects at Sap America, Inc.

 

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661- 1000

Direct: 925-236-4570

Email: brad.mcinroy@sap.com

 
 

 

 

 

Case 2:20-cv-00398-TJS Document1 Filed 01/22/20

Rina Chan

Vice President Customer Retention at Sap America, Inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1000
Email: rina.chan@sap.com
William Hou

Vice President For Sales Ondemand at Sap America, Inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1000
Email: william.hou@sap.com
Cathy Hite

Global Vice President , Governance And Events at Sap America, inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1600
Email: cathy.hite@sap.com
Kevin Fay

Vice President of Platform Sol at Sap America, Inc.

Newtown Square, Pennsylvania, United States
Computer Programming

Main: +1-610-661-1000

Email: kevin .fay@sap.com

Page 82 of 99

@& BACK TO TABLE OF CONTENTS

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 83 of 99

142112020

hitps:/Awww.corporations.pa.gav/search/corpsearch

 

Corporations +

Search Business Entities (corpsearch.aspx)

Contact Corporations (hitp:/www.dos,pa.gow/BusinessCharities/Pages/defautt.aspx)

Search UCC Transactions (uccsearch.aspx} Forms +

Login (./Account/ValidateLiser)

Register {../Account/Register_account)

 

Search entity / Select entity / Order documents

Order Business Documents

Date: 01/21/2020

 

Business Name History
Name

SAP AMERICA, INC.

Name

Entity Nuimber
Entity Type

Status

Citizenship

Etlty Creation Date
Eftactive Date 7
State Of Inc

Address

Name
Title

Address

Name
Title

Address

Name
Title
Address

Filed Documents

an account by clicking here (/Account/Register_account}.

 

https:/Avww,corporations.pa,gov/search/corpsearch

The information presented below Is for your reference. To place an order you will need

‘Name Type
Current Name
Business Entity Details
Officers
SAP AMERICA, INC.
1055517 .
Business Corporation
Active :
Foreign
oor221 988
| 09/22/1988
DE .

%CT Corparation System Philadelphia

GEORGE HAGE HUELSMAN
SECRETARY

3999 W CHESTER PIKE NEWTOWN SQUARE PA 19073-23

HEINZ ROGGENKEMPER
PRESIDENT

4999 WEST CHESTER PIKE NEWTOWN SQUARE PA 19073-2305

HEINZ ROGGENKEMPER
TREASURER

3999 WEST CHESTER PIKE NEWTOWN SQUARE PA 19073-2305

to log in. If you do not have a PENN File account, you may register for

 

18

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 84 of 99

 

 

 

Certified Certified
Copy = Copy
Quantity# Price

fg f $40.00 -

 

 

 

 

 

  

$40.00

A $40.00
Oo. .. $40.00
“gy: | $40.09
a: | ($40.00

I

f o. | $40.00
$40.00

a =o) ¢4a.00
: + $40.00
“6 | $40.00
$40.00

 

Search Fee $15.00

Search Fee $25.00

Filter Records e

Microfilm Microfilm Microfilm

#

139

9533

9669

2005067

38
5?

143

 

I
T

Start End

3194 4
26 26
1499 1500
154 156
2720 3
7369 3
709 2

 

Note: Some of the images are currently unavailable through the website. You may submit an order for copies by selecting a document and then

will be invoiced through the email identified with the user login, When afl fees due have been paid, you will receive an email indicating the order

 

Price |

$40,00__

Line Total

4/24/2020 https:/Avww.corporations.pa.gov/search/corpsearch
Show (25 0 entries
Plain
Copy
Select Date Document Pages Quantity#- Price
_ Search Request , $15,00
09/22/1988 CERTIFICATE OF 40 $3.00
AUTHORITY 1 .
05/17/1995 © CHANGE OF REGISTERED Poa: $0.06
: AGENT - Domestic 2 es
@
"10/17/1996 CHANGE OF REGISTERED i i $0.00
. OFFICE - Domestic 3 Bo rl
@
07/01/2005 ARTICLES Foy. dE $0.00
MERGER/CONSOLIDATION- Let
ee - ALL TYPES 4
“y 01/03/2006 ARTICLES OF MERGER- 3 | 4°! $3.00
BUSINESS 5 eae
oj 12/31/200B © ARTICLES OF MERGER- af 4 | $3.00
BUSINESS6 2 i
oa 02/17/2010 | STATEMENT OF MERGER- 2 $4.4 $3.00
FOREIGN BUSINESS 7 ee
62/15/2011 STATEMENT OF MERGER- 2 $ 4: i $3.00
FOREIGN BUSINESS 8 Se
“y 02/15/2011 STATEMENT OF MERGER- 2° 5 4° | $3.00
FOREIGN BUSINESS 9 i
af 04/29/2013 STATEMENT OFMERGER- 2 ° $3.00
FOREIGN BUSINESS 10 $a se!
3 10/01/2013 ARTICLES OF MERGER- 6 | 4. |. $3.00
BUSINESS 11 Seeceeet o
" 41/28/2018 Transfer of Registration - 2 * 4°32 $3.00
Foreign 12 Le
Showing 1 to 13 of 13 entries
= AllDates All Certified 26 Quantity #/ 4°: $40.00
Capies anti’
All Dates All Plain 26 Quantity #1. | $0.00
Copies . Bae om
i
clicking on the 'Proceed to Cart‘ button. An initial $15 search fee is due and payable at the time of the order, Additional fees of $3.00 per page
a
is avaifable on the users Home page under the Downloads section.
By selecting ‘Proceed to Cart’ you are agreeing to pay all fees for this order.
:
Certified Documents
Select Date Document Pages Quantity#
oy 01/21/2020 : Certificate of 1 [ 1 |
Registration or tet

 

hitps://www,corporations.pa.gov/searchicorpsearch

 

213

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 85 of 99

1/21/2020 https./Avww.corporations.pa.gov/search/corpsearch

01/21/2620 . Index and 1) : aid $15.00
Docket Report Le
a 01/21/2020 Index and 1 $55.00
- Decket ane
Certified Report

 

Order Total :

[ << Back to Search Results |
Neyer secre nn

Login

 

 

 

https://www.corporations.pa.gov/search/corpsearch 3/3

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 86 of 99

41/21/2020 Division of Corporations - Filing

Delaware.gov Goveror | General Assembly | Courts | Elected Officials | State Agencies

 

Department of State: Division of Corporations
Ajlowable Characiers

 

View Search Results

 

 

 

 

 

 

HOME
About Agency i . :
Secreiary's Letier : Entity Details
Newsroom ;
Frequent Questions
Related Links :
Contact Us : Incorporation 1/4/1988
Office Location > File Number: 2148316 Date / Formation (mméddiyyyy)
SERVICES Date:
Pay Taxes : .
Fite UCC's | Entity Name: SAP AMERICA, ING,
Delaware Laws Online :
Name Reservation ' Entity Kind: Corporation Enilty Type: General
Entity Search .
Siatus : ; . . .
Validate Cerlilicate ' Residency; Domestic State: State: ,
Customer Service Survey i Goad
. i ; ETers] .
Loading... Status: Standing Status Date: 72/22/2014
TAX INFORMATION
Last Annual Report Filed: 2018 Tax Due: $ &
Annual Tax Assessment: $175 Total Authorized so0t
Hares:
REGISTERED AGENT INFORMATION
: Name: THE CORPORATION TRUST COMPANY
| Address: CORPORATION TRUST CENTER 1209 ORANGE ST
© City: WILMINGTON County: New Castile
i State: DE Postal Code: 19801
Phone: 302-658-7581
FILING HISTORY {Last 5 Filings)
Filing Date Effective
Seq Description No. of pages (mmidd/yyyy) Filing Time Date
(mmidd/yyyy)
1 Merger [Survivor] 2 9/26/2018 6:51 PM 40/1/2018
2 Merger [Survivor] 2 GIIUZO17T 4:03 PM THi2017
3 Merger Survivor] 2 3/28/2017 1:25 PM 4/4/2017
4 Merger [Surviver] 3 40/27/2015 = 8:58 PM 44/1/2015
5 Merger [Surviver] 2 42/22/2014 94:47 PM AHf2ats

 

 

 

For help on a particular field click on the Field Tag to take you to the help area.
site map | privacy | aboutihisstte | contactus {translate | delaware.gov

 

hitps:/ficis.corp.delaware.gow/Ecorp/EntitySearch/EntitySearchStatus.aspx?i=2 14831 6&d=y Vi

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 87 of 99

Entity# : 1055517
Date Filed : 11/28/2018
Pennsylvania Department of State

 
   
   
   

 

           

2 On AD é Pt

 

 

| PENNSYLVANIA DEPARTMENT OF STATE
2 P A fr) rah a VAT)

 

A

: (JReturn CT by TO . :

: - Transfer of Foreign Registration
| U NTE R DSCB: 15-418

: fray. 2/2017)

_ W729 4332 SO 52
EASE CERRO A

Add
. ms nicote.grimme@wolterskiuwer.com
City State Zip Code 1C0181129MC1947

  

 

 

 

 

DkReturn document by email to:

 

Read all instructions prior to completing. This form may be st

Fee: $70

In compliance with the requirements of the applicable provisions of 15 Pa.C.S. § 418 (relating to transfer of
registration), the undersigned registered foreign association hereby states that: ,

1. The name of the association under which it is registered to do business in this Commonwealth and before the merger or
conversion is;

 

Gigya, Inc.
2. The type of association before the merger or conversion is (check only one):
[*] Business Corporation (_] Limited Partnership CJ] Business Trust
(D Nonprofit Corporation [J Limited Liability (General) Partnership (] Professional Association

(| Limited Liability Company [] Limited Liability Limited Partnership

3. The name of the association following the merger or conversion:
SAP America, Inc.

3A. Ifthe name in 3 does not contain a required designator or if the name in 3 is not available Jor use in the
Commonwealth, the alternate name under which the association is registering in this Commonwealth is:

 

4, The type of association after the merger or conversion (check only one):
[x] Business Corporation (1 Limited Partnership CO Business Trust
(J Nonprofit Corporation ["] Limited Liability (General) Partnership ([] Professional Association
[] Limited Liability Company ([] Limited Liability Limited Partnership

5, The jurisdiction of formation of the association after the merger or conyersion is: Delaware

me NOV 28 AY 959
A. vce GF STATE

E
PAgIO - 04/2/2077 Wollate Kluwer Oalind

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 88 of 99

 

DSCB:15-418 - 2

 

 

 

Lf different than the information for the registered foreign association before the merger or conversion, all of the
following information for the association afier the merger or conversion:
6A. The street and mailing address of the association’s principal office is:

3999 West Chester Pike Newtown Square PA 19073
Number and street City. 7: State Zip

6B. The street and mailing address of the office, if any, required to be maintained by the law of the association's
jurisdiction of formation in that jurisdiction is:

1209 Orange Street Wilmington DE 19801
Number and street : City State Zip

7. ‘The (a) address of the association’s registered office in this Commonwealth or (b) name of its Commercial Registered
Office Provider and the county of venue is:

Complete part (a) OR (b) - not both:

 

(a)
Number and street City State Zip County
OR
(b) c/o: CT CORPORATION SYSTEM Philadelphia
County

 

Name of Commercial Registered Office Provider

8. Effective date of transfer of foreign registration is (check, and if appropriate complete, one of the following):
[] The Transfer of Foreign Registration shall be effective upon filing in the Department of State.

C0 The Transfer of Foreign Registration shail be effective on: at
Date (MM/DD/YYYY) Hour (if any)

 

IN TESTIMONY WHEREOF, the undersigned registered foreign association has caused this Transfer of Foreign
Registration to be signed by a duly authorized representative of the surviving or converted association this
277H_ day of November 20 18

SAP AMERICA, INC.
Name of Association

Wargnet ¢ KB

i Signature 7 ;

Margaret E. Routzahn, Vice President
Title

PAOHO - Q4/2 1/7017 Wolters Kluwer Galine

 

 
 

   
    
   
    
   
 
 

 

FL ABEDIOICATE (CHECK ONE TYPE OF CORPORATION
FOREIGN BUGIKEERS CORPORATION

C2 ronnan NoePRORT COMPORA THIN

1] FORMOH PROPEESIONAL CORPORATION
_Entex Bourd License Ho.

 

 

 

 

 

  

reba AUP HOINTAD st TenoRPORATIONE AnTCArS.

TOREALSN Rodarte Tors prone MBRMvoNTay peoUNary prot

rho sai wo epic

 
   

 

  

 

 

  
    
   
 

 

 

    

 

 

  

 

   

 

 

 

 

 

 

  
    

 

 

  
 
 

 

 

 

 
 

 

 

 

 

 

  

a Oe DMAP TAL TH. GF GTATE ON COMTRY OF RCGIORATION sna
aan ing. Delaware a
FUT IATE OR COUNTRY OF RE ORFOR ATION
sen 40 efo The Fr ts tye i corporation city i ANRER..
eyes Te NHLAEC ca SSRTTIGA Tad EOS RGTTN aS to
tng eat nerporete pes duly atested by anther auch officer, to be hereunte affixed this
doy of Baptember , 19 2
(ORPCAATE SEAL
By:
ZX
Davi fotant beg ab Ke ‘:
mi ot
Se
- OFFICE iHi€ ORLY — "7
“feo eon Gooa bai Rav Bon GaTUUTIAN WO.” | 186 GAERTIN TOA -
’ ote 1
SEP 22 1988 eee 76eY 3870 796
54 Bex TRGRT "| 601 wANTNCATION WOimeN
Lo. BATE iF tot
- a Ve eae
Gai maecren | aay Te meu ae coe ae * We REPL:
we. ak eT . . 4 +
saREC ae BONED je" per 84
D2 crm TEUSRD EV iarany Wa sur oem
|

 

 
 

Case 2:20-cv-00398-TJS Docume

 

 
 
 
 
  
      

   

3870

 
 

 

b Fong Feey: Hone CORPORATE
aan | REGIETRY INFORMATION
counonntd a of ome FOR 7
PGRrGRATIoN RURKA DEPARTMENTS OF ESTATE Knewow 3 (4) |
mi erate of a SAN BING
HARAIBUSG. FA 17125 AND REVENUE See Se -
_ (PILE IN TAIPLICATEI cver

   

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LY Wwe 1 ews
19929

   

 

“O08. North Governor Printz Bivd. , Essington, PA

: aeniee a

 

   

 

 

 

 

 

 

 

“ ci) Dare pon Bare of Lnvarperation 44 Urganiserten
gate: LAgBary. fj 198 ges DSLAWALE
are aeet ety ae B.
; KX cesesver Gan tnstetviest Caterers El dete Brack Anptinien 2 dene rte wl TAs eie Bawer
= ) Pieces 09 AGy Ol General Sher wy of suthetiy ender SHER Foe HS TGA OE OF tng ot pens ated tinh eitatene FA tntuts Of Misia = ethene & ;
Y ere mec warsrmeacs! Ganeral COCparation Lav of Delaware . 4
Areeees of Caphe! Gait ln and Deto Ve

Te che GarperETiCn ihorired) 40 (cae Gupte! ote tF we Yea
«e $100,000 ows, 2/8/88

G .

nt / G3 Aa as. arneet cunmeniged? att 000 _ SHAE SE nae are
an Pe thy Conepenratecis pers at g CYEtE Gperatrng OF Pamrtylewntat Fah he ve

: ¢) it yon, res parent's dae uate, ome ant poesia s cereerating, Lasies6 & vepavate ehoet Tating tele

Cee Monde: Wares:
esate
Carearrarcn's tna nl yao edt Bicsaerd tnduririss Clasiiactten Gate
ce 7372 od

@___ december 3)...
“y Gascce peta! Pe Pytiness Ae iFeity TE be Orgened In. orighhic, ave wees ml thie nee etin OHiF Teriaah weperets th 001 " Toe,

4 Far Weries Connie tnehuds tou ti be Uawelad
Software maintenance, design and consulting and any lawful ac
nx activity permitted under the Ruginess and Corporation law

of the Commenwerlth of Pennsyivenia.

 

  
 

 

 

 

 

 

iory curperetipnl,

 

 

 

naps Faker

 

 

Sat Vqraign Corearattens f ante « pravids 7508 + payrpres e cated ia rib, ine.
14 te engéeg2 in any lawful act or activity £OT whacn COYTOTAL LONG
be organ’ red under the general corpo? ration Laws nf Helaware. |

Te
may

 

 

 

 
Case 2:20-cy-

 

    

 

 

  
  

 

a 4 1 s
with nf He 8870 758 #
“ie iia], -
Hepartment of State Vij q
- : "i 2
‘Foe ’
ee a ¥ : . q
q
CERTIFIGATE OF AUTHORITY 7
‘
Go All te Whom These Presents Shall Come, Greeting: q
bereas 5 Under the provisions of the Corporation Law, a Forelge Carporaion iy sequired to obtain a 4
“Certificate of Authority” defore it may do business in the Commonwealth and 4
. Wherexs, SAP AHERICA, INC. ’
: - has presented to fhe Department uf State an Application for the same, and in accordance with 4
: h ine is af fh ' Si ik f in thi 4
the requirements 3 ONE thas designated 26 ee AL is Commonweal system INC i
a HARRISBURG, FA {7tO8 ,
\ Therefore, Rom Ye, Od Bo By These Presents, sete unio such
=: corporation, this Cerificate of Authority to transact in the Commonwealth of Pennsylvania the business af
= COMMUTER SOFTWEAR MATHTENANCE/DESIGN/ CONSULTING

Geivett under my Hand and the Greai Seal of the
Commonwealth, at the City of Harrisburg.
this Zand day
uf Saptenber in the wear of

our Lord one thousand nine hundred and aiqhty-elaht

and of ihe Commgnwealih the two hundred th Ur teenth

fetary of of

   
    

 

qOsysr?

THF GSE SECH TMt.
ya NH PaO ST
BORETEBURG PA :Piei

 

 
Case.2-20-cyv-00393-T1S

 
  
 
 
  
  
     
   

pm

 

 

ay arene, “WARRING, SECRETARY OF STATE OF THE S4ATE OF
DELAMARE po WERT CERTIPY SAP NGRTCA, TNC. IF DULY THCORREARED

 

‘an HAS A WHOKL CORPORATE BRISTENCE 8O PAR AS THE RECORDE OF ats a
Gprion -gHOH, As 4% THE DAVE SHOWN BELOX. SE
So rtyaadtibdd

 

 

 

  

Ei,
ae
a:
-3 .
iq
oa
ar
i
A ve
a
7
mes tent ee

 

Hichue! Hatkine, $6

aubtennicamion: (1.839709
DATE: -98/24/1988

          

798839057

  

 

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 93 of 99

EXHIBIT 3

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 94 of 99

4/6/2020

. The Philadelphia Courts

Civil Docket Report

 

y Civil Docket Access

Case Description

Case ID: 191203902

 

H@No items in et LOGIN |

Civil Docket Report

A $5 Convenience fee will be added to the transaction at checkout.

Case Caption: SOUTHEAST POWER GROUP, INC. VS SAP AMERICA, INC.
Filing Date: Monday , December 30th, 2019

Court: MAJOR JURY-COMPLEX
Location: City Hall
Jury: JURY

Case Type: LIBEL, SLANDER, MISREPRESENT
Status: WAITING TO LIST CASE MGMT CONF

Related Cases

No related cases vere found.
Case Event Schedule

No case events were found.
Case motions

No case motions were found.

Case Parties

 

 

 

 

 

 

 

Expn
Seq # Assoc Date Type Name
1 ATTORNEY FOR | BOOTIER, MICHAEL W
PLAINTIFF
Address: | BUCHANAN INGERSOLL & | Aliases: | none

ROONEY PC
TWO LIBERTY PLACE
50 S. 16TH STREET, STE
3200
PHILADELPHIA PA 19103
(215)665-3833

2 1 PLAINTIFF SOUTHEAST POWER

GROUP INC

 

 

 

httpsv/fjdefile phila.gowefs§jdizk_fid_public_q ry_03.zp_dkrpt_frames

 

 

 

 

18

 
1/6/2020

Case 2:20-cv-00398-TJS

Document 1 Filed 01/22/20 Page 95 of 99

Civil Docket Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address: | 5820 N.W. 84TH AVENUE Aliases: | SOUTHEAST DIESEL CORPORATION
MIAMI FL 33166
3 DEFENDANT SAP AMERICA INC
Address: | 3999 WEST CHESTER Aliases: | none
PIKE
NEWTOWN SQUARE PA
49073
4 05-JAN- | TEAM LEADER NEW, ARNOLD L
2020
Address: || 606 CITY HALL Aliases: | none
PHILADELPHIA PA 19107
(215)686-7260
5 TEAM LEADER ANDERS, DANIEL J
Address: | ROOM 292 CIFY HALL Aliases: | none
PHILADELPHIA PA 19107
Docket Entries
Filing we Disposition | Approval/
Date/Time Docket Type Filing Party Amount| Entry Date
30-DEC-2019 | ACTVE CASE 30-DEC-2019
02:09 PM 03:45 PM
Docket) - citing Number: 1912065019
Entry:
30-DEC-2019 | COMMENCEMENT CWVIL BOOTIER, 30-DEC-2019
02:09 PM ACTION JURY MICHAEL W 03:45 PM
Documents: || % Click link(s) to prevew/purchase the documents "ygy Click HERE to purchase all documents
Final Cover ** related ta this one docket entry
Docket
Entry: none.
30-DEC-2019 | COMPLAINT FILED NOTICE | BOOTIER, 30-DEC-2019
02:09 PM GNEN MICHAEL W 03:45 PM

 

 

 

 

 

 

 

https://fjdefile.phila.g owefsfjdizk_f\d_public_qry_03.2zp_dkirpt_frames

a3

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 96 of 99

 

 

 

 

1/6/2020 Civil Docket Report
Documents: | 4 Click link(s} to prevew/purchase the documents ) gy Click HERE to purchase alt documents |
Southeast- Complaint with Jury Demand (Pennsylvania "* related to this one docket entry J
case).pdf

 

Docket | COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
Entry: | SERVICE INACCORDANCE WITH RULE 1018.1 FILED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30-DEC-2019 | JURY TRIAL PERFECTED BOOTIER, 30-DEC-2019
02:09 PM MICHAEL W 03:45 PM
Docket} 5 jWRORS REQUESTED.
Entry:
30-DEC-2019 | WAITING TO LIST CASE BOOTIER, 30-DEC-2019
02:09 PM MGMT CONF MICHAEL W 03:45 PM
Docket
Entry: hone.
p Case Description > Related Cases } Event Schedule } Case Parties > Gocket Entries

 

 

"Search Home -

htips:/fjdefile.phila.govefsiid/zk fid_public_qry 03.2p_dkrpt_frames

 
Case 2:20-cv-00398-TJS Document 1 Filed 01/22/20 Page 97 of 99

EXHIBIT 4

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 98 of 99

SOUTHEAST POWER GROUP, INC., a/k/a
SOUTHEAST DIESEL CORP.,, a Florida
Corporation,

Plaintiff,
v.

SAP America, Inc., a Delaware Corporation,

Defendant.

IN THE COURT OF COMMON PLEAS,
PHILADELPHIA COUNTY,
PENNSYLVANIA

CASE NO. 191203902

NOTICE OF FILING NOTICE OF REMOVAL

TO THE PROTHONOTARY:

Defendant SAP America, Inc. files herewith this certified copy of its Notice of Removal

filed with the United States District Court for the Eastern District of Pennsylvania on January 21,

2020,

Date: January 21, 2020

Respectfully submitted,

By:_/s/ fsaac Binkovitz

Gregory J. Star (Pa. ID 89389)
Isaac A. Binkovitz (Pa. ID 322766)
COZEN O’ CONNOR, P.C.

1650 Market Street, Suite 2800
Philadelphia, PA 19103

T: 215-665-5506

F: 215-701-2433

pstar@cozen.com
ibinkovitz@cozen.com

Counsel for Defendant/Petitioner, SAP
America, Ine.

 
Case 2:20-cv-00398-TJS Document1 Filed 01/22/20 Page 99 of 99

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via the

Court’s e-filing system this 21“ day of January 2020, and served on the following in the manner

identified below:

Michael W. Bootier, Esq.
Matthew T. Corso, Esq.
Lauren E. Pezor, Esq.

Email: matthew.corso@bine.com

michael. bootier@#bipc.com

mauren.pexor@bipc.com
BUCHANAN INGERSOLL & ROONEY PC
Two Liberty Place

50 S. 16 Street, Suite 3200
Philadelphia, PA 19102

Telephone: (215) 665-8700

Facsimile: (215) 665-8760

Peter M. Feaman, Esq.
Email: service@@feamanlaw.com
mkoskey@feamanlaw.com
PETER M. FEAMAN, P.A.
3695 Boynton Beach Blvd., Suite 9
Boynton Beach, FL 33436
Telephone No. (561) 734-5552
Facsimile No. (561) 743-5554

 

Counsel for Plaintiff, Southeast Power Group, Inc., fik/a Southeast Diesel Corp.
Via e-filing and electronic mail

By: /s_lsaae Binkovitz
Isaac A. Binkovitz

 
